t c memo united_states tax_court f lee bailey petitioner v commissioner of internal revenue respondent f lee bailey and estate of patricia s bailey deceased f lee bailey personal representative petitioners v commissioner of internal revenue respondent docket nos filed date p a lawyer represented a criminal defendant who was cooperating with the federal government by facilitating the transfer of his foreign assets as restitution in p entered into an unusual unwritten agreement with the government pursuant to which he would use an existing foreign_account of his own to hold dollar_figure million of the client’s stock and make expenditures to facilitate the client’s plan p sold some of the stock and borrowed against the remainder using some of the proceeds for the client’s business but also transferring some to other accounts from which he made personal expenditures of his own he later repaid the funds he had spent for himself p conducted a yacht rental_activity and an airplane remanufacturing activity through a wholly owned s_corporation most of the use of the yacht was personal the airplane remanufacturing activity was devoted to developing a plane as a prototype including the expensive process of obtaining faa approval for remanufacturing multiple planes for sale neither of the activities ever generated a profit and p claimed pass-through losses from his s_corporation on his individual income_tax returns p failed to report all of his income on his returns wrongly reported some income he did not receive claimed some deductions he could not substantiate and failed to deduct certain amounts that he did expend held p realized income not when he received the stock sold it or borrowed against it but only when he transferred sale proceeds to other accounts from which he later made personal expenditures held further the yacht rental_activity was not engaged in for profit under sec_183 during any of the tax years at issue but the airplane remanufacturing activity was engaged in for profit from until date held further for the through and through tax years p is liable for the accuracy-related_penalty under sec_6662 f lee bailey for himself carina j campobasso for respondent contents findings_of_fact mr bailey’s career and business ventures mr bailey’s representation of claude duboc mr bailey’s unwritten agreement with the government the terms of the unwritten agreement payments under the unwritten agreement the use of mr bailey’s existing credit suisse account mr bailey’s work under the agreement mr bailey’s financial transactions accounting for and return of stock repayment of unapproved expenditures and personal loans subsequent proceedings mr bailey’s subchapter_s_corporations mr bailey’s records mr bailey’s airplane rental_activity mr bailey’s yacht rental_activity mr bailey’s airplane remanufacturing activity project income and expenses preparation of mr bailey’s form sec_1040 and 1120s filing of mr bailey’s form sec_1040 and 1120s mr bailey’s cooperation with the irs’s examination destruction of records notices of deficiency opinion i background evidentiary principles a burden_of_proof providing irs access to records a taxpayers are required to keep their own records b taxpayers are required to retain their records as long as they may become material for tax purposes burden shift under sec_7491 alleged animus new matters b collateral_estoppel ii income from wrongful appropriations a b taxable_income includes wrongful appropriations a trustee realizes income from the trust corpus when he actually misappropriates it c mr bailey realized income when he transferred stock sale proceeds from the advance account d mr bailey did not realize income when he transferred loan proceeds from the advance account iii due process and mr bailey’s income from the broder litigation iv whether activities are engaged in for profit general principles v analysis of mr bailey’s yacht rental_activity a lack of profit_motive for yacht refurbishing activity manner in which the activity is conducted expertise of the taxpayer and his advisers time and effort expended expectation that assets may appreciate in value taxpayer’s success in similar or dissimilar activities history of income or loss amount of occasional profits financial status of the taxpayer elements of personal pleasure conclusion b equitable_estoppel alleged agreement alleged misleading c d lack of nexus between yacht refurbishing and yacht rental tax consequences vi analysis of mr bailey’s airplane remanufacturing activity a profit_motive under sec_183 manner in which the activity is conducted expertise of the taxpayer and his advisers time and effort expended expectation that assets may appreciate in value taxpayer’s success in similar or dissimilar activities history of income or loss amount of occasional profits financial status of the taxpayer elements of personal pleasure conclusion b timing of deductions the commissioner’s alternative contention start-up_expenditures capital expenditures analysis vii miscellaneous adjustments a mr bailey’s position b analysis income items deductions viii failure-to-file additions to tax under sec_6651 ix accuracy-related_penalty under sec_6662 a b negligence defenses conclusion memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioner f lee bailey1 two statutory notices of deficiency on date pursuant to sec_6212 showing the irs’s determinations of the following 1for the years and the irs issued a notice_of_deficiency to mr bailey and his wife patricia s bailey who died in mr bailey is the personal representative of the estate of patricia s bailey for the years through the irs issued a notice_of_deficiency to mr bailey alone 2unless otherwise indicated all citations of sections refer to the internal_revenue_code u s c and all citations of rules refer to the tax_court rules_of_practice and procedure deficiencies in income_tax and failure-to-file additions to tax and accuracy-related_penalties under sec_6651 and sec_6662 respectively for the through tax years year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number addition_to_tax sec_6651 --- --- --- --- --- dollar_figure big_number big_number --- penalty sec_6662 dollar_figure big_number big_number --- big_number big_number big_number big_number --- the issues for decision are i whether and when mr bailey realized income from biochem pharma stock held in his investment account at credit suisse bank ii whether mr bailey’s yacht rental_activity and airplane remanufacturing activity were engaged in for profit pursuant to sec_183 iii whether and to what extent his income was fully reported or over-reported iv whether and to what extent his deductions are substantiated and deductible and v whether he is liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 for any portions of the deficiencies findings_of_fact some of the facts have been stipulated and are so found the parties’ stipulations of facts are incorporated herein by this reference at the time that he filed his petitions mr bailey resided in massachusetts mr bailey’s career and business ventures during the tax years at issue mr bailey was an attorney who was well known for his defense of high-stakes high-profile criminal cases mr bailey tried cases in almost every state and in five foreign countries he was also a speaker and author during the years at issue mr bailey’s average gross_income from those activities exceeded dollar_figure million a year before his graduation from law school in and his subsequent career as an attorney mr bailey served as a pilot in the u s marine corps as a marine he flew many types of aircraft and he developed an interest in small airplanes in date mr bailey received his commercial license to fly aircraft and he began to fly small airplanes for personal pleasure and recreation in when he began his law practice mr bailey purchased a small airplane and used it to fly himself to and from the locations of his various court cases in mr bailey bought a helicopter manufacturing company named enstrom helicopter corp and owned it for years before selling it the record does not show mr bailey’s precise role in enstrom or the extent of the company’s profitability the record does not show that mr bailey was involved in any other ventures related to remanufacturing refurbishing leasing buying or selling aircraft or other luxury vehicles such as boats mr bailey’s representation of claude duboc in claude duboc who was accused of importing marijuana into the united_states on a huge scale retained mr bailey to negotiate a plea arrangement and to assist mr duboc in cooperating with the federal government’s seizure of his many foreign assets including multiple pieces of high-value residential real_estate to influence the prosecutors and the court to reduce his sentence mr duboc wanted to maximize the amounts paid over to the government but the government’s seizure of his assets presented legal diplomatic and practical difficulties mr bailey’s unwritten agreement with the government because of those difficulties the government entered into a vague and unusual agreement with mr bailey under which mr bailey would perform services to facilitate mr duboc’s forfeiture of his assets and mr duboc would transfer big_number shares of biochem pharma stock to mr bailey to provide funds that mr bailey could use to maintain and transfer mr duboc’s foreign assets thomas kirwin an assistant u s attorney who worked for the government on the duboc case and who later became a u s attorney testified at trial that the duboc case was important and complex and that the nature of the work that mr bailey undertook to do was extraordinary nonetheless the agreement was completely unwritten 54_fedclaims_459 bailey ii the terms of the unwritten agreement as described by mr kirwin in his testimony in these cases the unwritten agreement called for mr bailey to-- liquidate the properties maintain them you know worry about the mechanic’s lien worry about the zoning things getting all of those 3some of the facts pertinent to the biochem pharma stock issue were determined in litigation between mr bailey and the government on two prior occasions in united_states v duboc no n d fla date aff’d in part rev’d and remanded in part sub nom 175_f3d_966 11th cir bailey i a forfeiture proceeding in district_court the government successfully claimed the right to mr duboc’s big_number shares of biochem pharma stock reduced only by expenditures approved by the district_court in 40_fedclaims_449 46_fedclaims_187 54_fedclaims_459 bailey ii a contract suit in the court of federal claims mr bailey unsuccessfully claimed a contractual right to the appreciation in value that the biochem pharma stock experienced after it was transferred to his credit suisse account the parties are here collaterally estopped from disputing the facts set out in part i b below that were found in those prior cases things ready so that these houses could be sold and the money repatriated to the united_states the asset that was to be used to cover both mr bailey’s fees and the other expenses generated by mr bailey’s work--both for mr duboc’s defense and for repatriation of his foreign assets--was mr duboc’s biochem pharma stock if the stock had instead been forfeited immediately to the government the government’s only practical option would have been to sell it promptly but flooding the market with that quantity of stock would have yielded diminished sale proceeds and might have damaged the company it was therefore in the common interest of mr duboc who wanted as large a forfeiture as possible mr bailey who wanted a source for payment of his fee sec_4 and the government which wanted a well-managed repatriation and as large a forfeiture as possible to leave the biochem pharma stock out of the government’s hands and to let mr bailey manage it 4mr bailey believed that under the agreement he became entitled to any appreciation in the value of the biochem pharma stock see p below and that was an additional subjective reason for him to favor the transfer of the stock to himself however the court of federal claims held in bailey ii that the unwritten agreement did not entitle him to the appreciation therefore under the unwritten agreement mr bailey was to hold the biochem pharma stock in trust for the government and he was to have the discretion to sell the stock or to borrow against it as he saw fit mr bailey was at risk that if the biochem pharma stock depreciated there would be no source from which to pay his attorney’s fees he maintained that on the other hand he was entitled to any appreciation in the value of the biochem pharma stock but the court of federal claims held to the contrary in bailey ii and that holding estops any dispute of the matter here under the agreement mr bailey was not entitled to the biochem pharma stock’s appreciation however mr bailey’s contrary belief conditioned some of his decisions in managing the repatriation as we will show below in particular expecting appreciation in value he often borrowed against the stock when funds were needed rather than selling it and in addition to using the stock as collateral he assumed personal liability for the loans payments under the unwritten agreement the repatriation expenses that were incurred under the agreement including property maintenance_expenses and mr bailey’s travel_expenses could be 5the parties are collaterally estopped from disputing this finding of the district_court see pt i b below reimbursed as incurred the defense expenses would include costs other than attorney’s fees that defense counsel would incur on the case and those defense costs could be reimbursed to counsel as incurred the defense expenses would also include attorney’s fees for mr bailey and the other attorneys working with him bailey ii fed cl pincite which the government personnel acknowledged might amount to as much as dollar_figure million id pincite but there was confusion about the permissible timing of the payment of attorney’s fees mr bailey thought that the agreement allowed him to withdraw fees as earned subject_to making a subsequent accounting to the court but the government personnel did not agree to such a provision and the u s district_court for the northern district of florida eventually held that mr bailey did not have this right and that some of his withdrawals had therefore been improper the government and mr bailey were both clear that at the conclusion of the criminal case mr bailey would make an accounting to the district_court see eg bailey ii fed cl pincite the court of federal claims found see id pincite that mr bailey explicitly acknowledged in at the conference 6see bailey ii fed cl pincite mr bailey and his co-counsel agreed that under the arrangement they could take fees as they were necessary or earned between counsel and the court in which the biochem pharma arrangement was approved that mr bailey-- would account for the dollar_figure million value of the stock transferred to him and present an application_for payment of fees to chief_judge paul at the end of the case and not on an interim basis although mr bailey and his co-counsel agreed that under the arrangement they could take fees as they were necessary or earned the use of mr bailey’s existing credit suisse account mr bailey had an investment account at credit suisse in which he held investments and he had a linked account called an advance account into which cash from transactions involving those investments was deposited and from which expenditures or cash transfers could be made in mr bailey’s own funds totaling dollar_figure were in the advance account apart from the biochem pharma transfers for receiving and holding the biochem pharma stock mr bailey did not open a new account rather the government attorneys understood that mr bailey possessed a swiss bank account bailey ii fed cl pincite and by agreement it was mr bailey’s own account at credit suisse that was used for the biochem pharma transactions id pincite on date big_number shares of biochem pharma stock then worth dollar_figure were transferred to mr bailey’s credit suisse account mr bailey did not report income from his receipt of that stock on any income_tax return for any year mr bailey’s work under the agreement from date until late mr bailey worked very intensively on the duboc matter he made frequent trips to europe maintained and sold mr duboc’s properties paid european creditors with claims against the properties dealt with complications of foreign law negotiated with foreign prosecutors and customs officials who had their own interest in mr duboc’s assets dealt with a french magistrate who froze certain of the assets did most of the work in a joint effort with government counsel to obtain a necessary order from the district_court and visited regularly with mr duboc in a prison in the rural united_states mr kirwin acknowledged that mr bailey’s work on the repatriation of mr duboc’s assets was very good and the court of federal claims found that his work was far more than usual for a defense attorney bailey ii fed cl pincite mr bailey’s financial transactions in and duboc-derived funds came into the credit suisse advance account from three sources-- sales of biochem pharma stock loans collateralized by biochem pharma stock and sales of other stock owned by mr duboc first mr bailey made two sales of biochem pharma stock in his credit suisse account in date he sold big_number shares for dollar_figure and in date he sold big_number shares for dollar_figure the two sales thus yielded total_proceeds of dollar_figure second in and mr bailey borrowed a total of dollar_figure from credit suisse against the remaining big_number shares mr bailey was personally liable for the loans but he used the biochem pharma shares as collateral third at the request of the u s marshals overseeing the forfeiture mr bailey received and sold dollar_figure worth of other stock owned by mr duboc 7by eliminating the stock sale proceeds the commissioner concludes that the remainder of the transferred funds were borrowings and amounted to dollar_figure in and dollar_figure in totaling dollar_figure mr bailey objects to this analysis only by asserting that t he fees of two other clients were deposited in the credit suisse account during as the records show and were included in the transfers as earned we infer that the records must be exhibit 5-j credit suisse statements and that the two non-duboc deposits are for dollar_figure on october and dollar_figure on december totaling dollar_figure we accept the commissioner’s analysis subject_to that correction so that the loans were dollar_figure and the two-year total was dollar_figure because we find that loan proceeds are not income to mr bailey the precise amounts of the loans are not necessary to our decision in obayashi corp and pasco corp to facilitate the forfeiture of the proceeds from the duboc-derived proceeds in the credit suisse advance account ie sale proceeds of dollar_figure plus loan proceeds of dollar_figure totaling dollar_figure mr bailey both made expenditures_for the benefit of mr duboc and for the repatriation of his assets hereinafter duboc-related expenditures and made transfers to his money market account at barnett bank hereinafter the barnett account and from the barnett account he both made duboc-related expenditures and made transfers to his personal checking account these cascading transactions were as follows from the credit suisse advance account mr bailey made duboc-related expenditures8 that totaled dollar_figure in and dollar_figure in and he made transfers of biochem pharma stock sale and loan proceeds to the barnett account totaling dollar_figure in and dollar_figure in totaling dollar_figure of which 8from this account mr bailey also made a dollar_figure personal purchase of stock this stock purchase was apparently made from mr bailey’s own money in the account which according to arthur andersen consisted of an opening balance of dollar_figure and non-duboc-related deposits of dollar_figure and dollar_figure 9the parties stipulated that the transfers from the credit suisse account to the barnett account totaled dollar_figure of this amount dollar_figure was from duboc-derived funds and the remaining dollar_figure was from fees paid_by other continued the sale proceeds constituted dollar_figure in and dollar_figure in totaling dollar_figure and loan proceeds constituted the remainder of dollar_figure mr bailey also transferred from the credit suisse account to the barnett account the dollar_figure in proceeds from the sales of the obayashi and pasco stock from the barnett account mr bailey paid dollar_figure in to the u s marshals for the obayashi and pasco stock the record shows no complaint at that time from the u s marshals that this dollar_figure payment was made from the barnett account rather than directly from the credit suisse advance account and we find that his use of this account did not result in any appropriation by mr bailey mr bailey also made transfers from the barnett account to his personal checking account totaling dollar_figure in including the dollar_figure that constituted biochem pharma sale proceeds rather than loan proceeds from the barnett account mr bailey also made substantial personal expenditures both in and but they were evidently made from his non-duboc-related personal continued clients 10these expenditures and transfers of biochem pharma-derived funds from the credit suisse advance account total only dollar_figure whereas the gross totals of biochem pharma-derived funds credited to the credit suisse advance account from sales and loans was dollar_figure the difference of dollar_figure apparently consists of amounts paid back to credit suisse from time to time during and funds in the account which were adequate to cover those expenditures the record does not show that mr bailey regarded the funds in the barnett account as subject_to any restrictions on their use resulting from his agreement with the federal government from the personal checking account which had received dollar_figure of duboc-derived funds from the barnett account in including the dollar_figure in sales proceeds mr bailey made dollar_figure in duboc-related expenditures apparently in he spent the remainder of the duboc-derived funds more than dollar_figure million on non-duboc-related matters when the money was in that personal checking account mr bailey treated it and spent it as his own accounting for and return of stock in late or early mr duboc replaced mr bailey with another lawyer for the prior year and a half the government had not inquired about the biochem pharma stock however mr duboc’s retention of new counsel focused attention on the situation at a time when the stock had more than quadrupled in value from under dollar_figure per share in the spring of to about dollar_figure in date the big_number unsold shares had thus increased in value by about dollar_figure per share so that appreciation of dollar_figure million was at stake at the government’s request the district_court ordered mr bailey to transfer the big_number unsold biochem pharma shares to the federal government at that time however mr bailey owed dollar_figure for loans that had been made against big_number of the remaining big_number unsold shares and he had spent the proceeds and credit suisse would not make any transfer of the shares until the loans were repaid mr bailey therefore did not immediately comply with the district court’s order and the court found him in contempt in date and ordered him incarcerated mr bailey had induced credit suisse to transfer big_number of the unsold shares to the federal government in date however because the remaining big_number of those unsold shares served as collateral for the loans of about dollar_figure million mr bailey had to repay those loans before credit suisse would transfer those shares to the government he did repay the credit suisse loans from funds he borrowed from others but the difficulty of borrowing such amounts from third parties accomplished while mr bailey was incarcerated for contempt accounted for his delay in complying with the district court’s order after mr bailey repaid the credit suisse loans credit suisse transferred the remaining big_number shares to the government in date see bailey i f 3d pincite repayment of unapproved expenditures and personal loans having thus paid off the credit suisse loans mr bailey then had to account to the district_court for and make up the balance of the dollar_figure in proceeds of his sales of big_number shares in and the district_court determined that bailey incurred dollar_figure in legitimate reimbursable expenses bailey i f 3d pincite apparently leaving dollar_figure that the court ordered him to repay of that amount dollar_figure was repaid in date that dollar_figure payment was from an amount due to mr bailey in unrelated litigation he had against aaron j broder pursuant to court order mr broder paid that amount to trustees who had been appointed by the district_court in the duboc case toward mr bailey’s obligations in that case in the remainder of the broder lawsuit was settled for dollar_figure in addition to the dollar_figure paid in however dollar_figure of that dollar_figure in settlement payments from mr broder was paid not to mr bailey himself but to third partiesdollar_figure specifically dollar_figure of the 11as we have found mr bailey had paid duboc-related expenses from the biochem pharma proceeds totaling dollar_figure ie from the advance account dollar_figure in and dollar_figure in and from the personal checking account dollar_figure in 12the dollar_figure in settlement payments from mr broder consisted of i a dollar_figure check to michael armstrong for legal fees ii a dollar_figure check to wayne smith for loan repayment iii a dollar_figure check to fishman ankner continued dollar_figure was paid to mr bailey’s attorneys for legal fees which the commissioner concedes is deductible under sec_162 and the remaining dollar_figure was paid to mr bailey’s creditors who had lent to mr bailey in date to enable him to pay off the credit suisse loans and obtain release of the big_number shares of biochem pharma stock mr bailey did not include in the income he reported on his tax returns the payments totaling dollar_figure that mr broder made to him or to his creditors on his behalf in and the dollar_figure payment from mr broder in date left a balance of dollar_figure of disapproved expenditures that mr bailey was required to repay two and a half years later the unpaid balance was only dollar_figure so that the difference--dollar_figure--was evidently paid sometime before then since the record continued horstmann for legal fees iv a dollar_figure check to mr bailey and a wire transfer of dollar_figure to truman bank for loan repayment totaling dollar_figure 13in his response to a request for admissions mr bailey admitted that he did not include the dollar_figure payment from mr broder to the trustees the dollar_figure payment from mr broder to mr smith and the dollar_figure payment from mr broder to truman bank in the income he reported on his tax returns in that response mr bailey denied that he failed to include the dollar_figure payment from mr broder to himself however the irs included that amount as unreported income for in the notice_of_deficiency and mr bailey had the burden to prove that he reported that amount on his tax returns since mr bailey failed to do so we find that he did not include any of the dollar_figure in the income he reported on his tax returns does not show exactly when and mr bailey has the burden_of_proof we assume that a dollar_figure payment was made in and not earlier mr bailey repaid the remaining balance of dollar_figure by two additional payments in late subsequent proceedings as a result of his handling of the duboc matter and the biochem pharma stock mr bailey was disbarreddollar_figure notwithstanding the district court’s orders mr bailey still claimed that he was entitled to the biochem pharma stock appreciation that had occurred after date but in bailey ii the court of federal claims rejected that claim as a result mr bailey was left with none of the proceeds of the biochem pharma stock he was reimbursed only for the portion of his out-of-pocket expenditures that the district_court approved and he was not paid any fee for his services nonetheless the irs issued a notice_of_deficiency on date in which it determined inter alia that mr bailey received income of dollar_figure million 14the court orders concerning mr bailey’s disbarment are of course public records see in re bailey wl d mass date aff’d 450_f3d_71 1st cir florida bar v bailey so 2d in re bailey n e 2d mass however the commissioner did not attempt to bind mr bailey to any findings reflected therein and we do not derive facts from them nor attempt to reconcile our findings with them when the biochem pharma stock was transferred in to mr bailey’s credit suisse account mr bailey’s subchapter_s_corporations during the tax years at issue mr bailey was the sole owner of a subchapter_s_corporation known as palm beach roamer inc pbr during and part of mr bailey was also the sole owner of an s_corporation known as bahamas enterprises inc bei through these s_corporations mr bailey conducted three activities--yacht rental airplane rental and airplane refurbishing mr bailey admits that none of these activities ever turned a profit we discuss those activities in detail below and explain here the corporate structure in bei held title to a number of small airplanes which mr bailey rented to the general_public in mr bailey merged bei into pbr and renamed it roamer aircraft division for accounting purposes after the merger mr bailey sold off most of the small airplanes and ceased to rent airplanes to the general_public mr bailey incorporated pbr in pbr was a calendar_year taxpayer and used the accrual_method of accounting pbr purchased and refurbished a yacht which pbr chartered from to and sold in in mr bailey decided to use pbr to remanufacture airplanes rather than yachts in pbr purchased a used airplane and began the airplane remanufacturing activity which continued until in sum through bei and pbr mr bailey was engaged in three distinct activities the airplane rental_activity through bei from until he merged bei into pbr in the yacht rental_activity through pbr from to and the airplane remanufacturing activity through pbr from to mr bailey’s records the record does not show the type or quality of the records that mr bailey kept for bei and pbr or the three activities that he conducted through them mr bailey initially stored all of his records for bei and pbr at his law offices in palm beach florida in he moved those records to an airplane hangar at the palm beach county park airport in lantana florida the lantana hangar which he had used for the conduct of the airplane rental and manufacturing activities as we explain below these records were destroyed sometime after date 15see note below mr bailey used quicken software to maintain registers for his several personal and business accounts and to generate various summaries and reports of the information in those registers using this software he or his staff entered deposits and expenditures coded according to source or category and various reports could thereafter be printed out using these data our record includes quicken printouts of registers and summaries for three of the years and and the data they show appear to correspond generally to the amounts reported on mr bailey’s returns for those years mr bailey’s airplane rental_activity mr bailey rented small airplanes to the general_public through bei during and part of 1994--an activity the irs contends was not engaged in for profit mr bailey generally stored those airplanes in the lantana hangar after mr bailey merged bei into pbr in he sold off most of the small airplanes and ceased the rental_activity on his returns for and mr bailey reported losses from this activity on audit the only portions of the claimed losses that the irs disallowed were for expenses of dollar_figure in and dollar_figure in that cannot be substantiated mr bailey’s yacht rental_activity in pbr purchased a used chriscraft roamer yacht from a bank in rhode island mr bailey christened the yacht the spellbound and pbr refurbished it with the services of dennison marine a yacht manufacturing company and a client of his law practice and the roscioli yachting center mr bailey hoped to use the spellbound as a prototype to refurbish and sell other used yachts but at trial he did not prove how serious that hope was nor how critical it was to his purchase and refurbishing of the yacht during the refurbishing process the spellbound’s plumbing electronics and heating and air-conditioning systems were all replaced with the help of ann dennison a decorator at dennison marine mr bailey personally redesigned the interior layout of the spellbound he fitted the yacht with new carpeting wall coverings and furniture when the spellbound was fully refurbished before the years at issue it was built to mr bailey’s specifications and he considered it beautiful in congress repealed the luxury_tax which had applied to new yachts and not refurbished yachts and mr bailey concluded that the price advantage 16see omnibus_budget_reconciliation_act_of_1993 pub_l_no sec stat pincite repealing the luxury_tax on the first_retail_sale of boats mr bailey testified that the luxury_tax was important to his idea of selling refurbished used yachts he said he began the venture believing that the continued of used yachts over new yachts was now insufficient for his yacht refurbishing activity to be profitable he therefore abandoned his idea of refurbishing and reselling used yachts and decided to use pbr as a vehicle to remanufacture and sell used airplanes as is discussed below dollar_figure although running a yacht rental business had not ever been one of pbr’s objectives and although mr bailey had no expertise in yacht rental he decided to rent the spellbound to help to cover the cost of its dockage fees until he sold it mr bailey did not expect that the spellbound would appreciate in value but believed on the contrary that yachts generally depreciate very quickly continued percent tax that was imposed by sec_4002 on sales of new yachts would work to his advantage by increasing the prices of new yachts as compared to used yachts but that the repeal frustrated his original plan however the tax was enacted in after he purchased the spellbound see omnibus budget reconciliation act of pub_l_no sec a stat pincite imposing a luxury_tax effective date on the first_retail_sale of passenger vehicles boats aircraft and furs and jewelry his trial testimony was sincere but evidently mistaken about this almost 20-year-old sequence 17despite the fact that pbr exited the yacht refurbishing business in and never intended to enter the yacht rental business it purchased a 22-foot ski boat in which mr bailey christened the glacier bay mr bailey kept the glacier bay docked at his personal_residence and concedes that the principal use of pbr’s ski boat was personal mr bailey did not personally expend any time or effort in renting the spellbound instead pbr hired jim hunter and his wife cynthia walsh to sail and maintain the spellbound as its captain and crew from to pbr sporadically chartered the spellbound to members of the general_public but most of the use of the spellbound was by mr bailey’s family and friends mr bailey’s summaries of the revenue and expenses for the yacht rental_activity indicate that the activity generated times more expenses than charter fees we conclude that the activity consistently generated losses and that mr bailey’s nonbusiness use of the spellbound exceeded the rental use the crew of the spellbound kept timesheets for and those timesheets show that in that year the crew devoted only hours to paid charters but devoted hours to personal trips the timesheets also show that the spellbound was used for business reasons on only days but was used for personal or unpaid trips on days most of the use of the spellbound was personal during the tax years at issue other than the few records discussed here mr bailey failed to offer into evidence any logs books records business plans profit analyses or market 18the record does not include any copies of timesheets kept by the crew of the spellbound for other years studies with respect to the yacht rental_activity mr bailey testified that he kept in the lantana hangar logs and other records for pbr that would have demonstrated a profit objective and would have substantiated the business use of the spellbound in his rental_activity but as is discussed below mr bailey discarded those records after he stopped renting the lantana hangar in date the yacht rental_activity ended in date mr bailey was incarcerated for contempt on date and remained in prison for days shortly thereafter the government took control of the spellbound as a condition of mr bailey’s release in date pbr dismissed the captain and crew and ceased to charter the spellbound pbr sold the spellbound in date pbr received modest amounts of gross_income from the yacht rental_activity reported as dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure of capital_gain in from the sale of an airplane presumably obtained from bei but the activity turned no profit we need not verify the precise amounts of the yacht-related expenses to know that they swamped the yacht-related income in every year mr bailey’s airplane remanufacturing activity in mr bailey decided to use pbr as a vehicle to remanufacture and sell used airplanes mr bailey determined to purchase repair and modify used airplanes and then to sell them at about half the price of comparable new airplanes mr bailey planned first to remanufacture a single airplane as a prototype and then to remanufacture and sell other used airplanes mr bailey considered two similar airplane models--the piper pa-30 twin comanche and the beechcraft baron--for pbr to modify and resell piper aircraft’s production of the twin comanche had ceased in whereas beechcraft’s production of the baron was ongoing mr bailey ultimately chose the twin comanche over the beechcraft baron after consulting with robert a hoover an air show and test pilot charles b cusick an aeronautical engineer and former executive with narco an avionics manufacturer for small aircraft and cessna aircraft co and leroy patrick lopresti an aeronautical engineer and former executive with beechcraft and piper aircraft inc all three men favored piper’s twin comanche and advised against remanufacturing beechcraft’s baron--an airplane model that was still in production--since to do so would involve direct competition with a major manufacturer and might prompt the manufacturer to pressure suppliers into denying him good prices on the parts that he would need to remanufacture the used planes piper’s twin comanche was also favored because i it was readily available in large numbers on the secondary market ii it was originally manufactured with a zinc chromate coating on both the inside and outside of the hull to prevent corrosion and iii it was a relatively fuel-efficient airplane at a time when fuel prices were rising in pbr purchased a used twin comanche and began the airplane remanufacturing activity the plane he purchased had the serial number and mr bailey therefore dubbed his remanufacturing activity project pbr also purchased two more used twin comanches between the years and all three of the airplanes were stored at the lantana hangar project principally consisted of repairing and modifying one of the three used twin comanches for use as a prototype which mr bailey dubbed the bailey bullet the activity also involved i obtaining approval from the federal aviation administration faa to modify the twin comanche for resale and ii promoting the sale of pbr’s line of modified twin comanches by displaying the bailey bullet at trade shows and meetings for aviation enthusiasts during the remanufacturing process pbr disassembled the airframe engines and moving parts of the bailey bullet and reconstructed it using a number of new and reconditioned parts the bailey bullet was cleaned repainted and reconstructed with a new interior new upholstery and new engines when the process was complete the bailey bullet was equipped with all of the most up-to- date features and mr bailey considered it better than new mr bailey as the sole owner and president of pbr personally chose the features that were added to the bailey bullet however pbr hired about a dozen employees to disassemble and reconstruct the airplanes mr bailey’s son scott bailey served as the vice president of pbr and was the highest paid employee in project after interviewing with scott bailey douglas vasco was hired as the chief inspector and director of maintenance for project in date during the tax years at issue mr vasco was an faa-certified designated airworthiness representative in that capacity he was authorized to perform examination inspection and testing services for project that were necessary in order to obtain faa permission to modify twin comanches see c f_r sec dollar_figure during his tenure at pbr mr vasco had about nine employees working under him in project two of which were faa-certified airframe and powerplant mechanics in addition to pbr’s employees project contracted for the services of bill wall mr wall wore two hats with respect to project during the tax years at issue mr wall served as the president of east coast aerospace an aircraft engineering company in that capacity he helped to develop modifications to the twin comanche design and install those modifications on the bailey bullet mr wall also served as the administrator of east coast avionics an faa- certified designated alteration station in that capacity he was authorized to issue supplemental type certificates on behalf of the faa to approve modifications to aircraft designsdollar_figure see id sec_21 on date mr wall issued to pbr five supplemental type certificates that approved a number of the modifications that he helped to develop for project the approved modifications to the twin comanche design included the conversion of its 14-volt electrical system to a 28-volt electrical system with dual alternators as well as the installation of various avionics systems and engine instruments an instrument panel and a heating and air-conditioning system as mr bailey’s expert witness john 19the faa is charged by congress with promoting air safety see u s c sec_106 when the faa approves an aircraft design the faa issues a type certificate see id sec a modifications to an faa-approved aircraft design must also be faa approved id the faa may issue a field approval to approve a minor modification to one serial numbered aircraft see faa order or a supplemental type certificate to approve a modification to an aircraft design see c f_r sec_21 as mr vasco testified the process for obtaining a multi-use supplemental type certificate to modify an aircraft design is considerably more difficult and expensive than obtaining a one- off field approval to modify a single aircraft whiting olcott credibly testified obtaining a supplemental type certificate is a sophisticated and costly process that hobbyists do not engage in by the bailey bullet was fully remanufactured and airworthy in that year pbr rented booth space at the annual meeting and convention of the national business aviation association nbaa --a civil aviation trade show--to display the bailey bullet mr olcott who was the president of the nbaa at the time and presided over the convention testified that the nbaa rented booth space only to commercial venders--never to hobbyists he also testified that at the convention the bailey bullet generated a lot of interest from serious aviators we find that by this time--1995--project was an active trade_or_business despite the positive reception of the bailey bullet at the nbaa convention the airplane remanufacturing activity ended abruptly in date as we have explained mr bailey was incarcerated for contempt on date and 20mr olcott currently serves as president of general aero co inc a business aviation consulting firm from to he served as president of the national business aircraft association a trade organization for corporate aviation from to he served as an editor for two aviation magazines--flying and business commercial aviation--published by ziff davis publishing co from to mr olcott served on advisory committees for the national aeronautics and space administration he is a licensed transport pilot and holds a bachelor’s and a master’s degree in aeronautical engineering from princeton university and a master’s degree in business administration from rutgers university remained in prison for days until he was able to raise over dollar_figure million to comply with the district court’s order to return the remaining shares of biochem pharma stock while he was in prison mr bailey had his son scott bailey call mr vasco to tell him that project was being shut down indefinitely in response mr vasco left project in date by the time that mr bailey raised the money to comply with the district court’s order and was released from prison he had no funding to continue the airplane remanufacturing activity and all of his employees with the exception of his son had left project mr bailey’s son was on pbr’s payroll until the end of beginning in pbr tried to sell its one remanufactured plane the bailey bullet however pbr had mortgaged the bailey bullet right to the hilt over dollar_figure to raise money for project and it was unable to sell the remanufactured airplane for a high enough price to satisfy the mortgagor in the absence of better evidence we use this to conclude that mr bailey’s cost_basis in the bailey bullet was dollar_figure at some point after the tax years at issue pbr was dissolved and mr bailey became the direct owner of the bailey bullet although at the time of trial the bailey bullet was still subject_to the mortgage the mortgagor had yet to foreclose and mr bailey remained in possession of the airplane the bailey bullet was the only used twin comanche that project fully remanufactured in pbr sold the two other twin comanches that project had purchased and had begun to disassemble when beginning project mr bailey had no expectation that the bailey bullet or the other used twin comanches held by pbr would appreciate however mr bailey did expect the multi-use supplemental type certificates that mr wall issued on behalf of the faa to appreciate since they were in effect the licenses that would permit pbr to install in twin comanches the modifications permitted by those certificates which pbr would sell in increasing numbers as he promoted the bailey bullet for example at events like the nbaa convention mr bailey failed to submit into evidence any logs books records business plans profit analyses or market studies with respect to the airplane remanufacturing activity when mr bailey discontinued rental of the lantana hangar he discarded any records there that might have demonstrated a profit objective project income and expenses pbr never realized any ordinary_income from project although it did realize capital_gain of dollar_figure in from the sale of two airplanes pbr’s expenses_incurred in connection with project totaled dollar_figure in dollar_figure in and dollar_figure in approximately dollar_figure of pbr’s expenses were for the building of the bailey bullet prototype presumably about half in and half in preparation of mr bailey’s form sec_1040 and 1120s mr bailey hired mary c dunay a certified_public_accountant to prepare his form sec_1040 u s individual_income_tax_return for and mr bailey filed joint returns with his wife for and and filed separate returns for the other years at issue mr bailey self-prepared his form sec_1040 for through then mr bailey hired richard paladino an attorney to prepare his form_1040 for the record does not show whether mr bailey or 21for when both the yacht activity and the airplane remanufacturing activity were underway pbr’s reported cost_of_goods_sold dollar_figure and deductions dollar_figure totaled dollar_figure of which the yacht-related expenses totaled dollar_figure leaving the difference--dollar_figure--attributable to project 22pbr purchased three twin comanches in and if we assume that pbr’s entire increase in capital in that year dollar_figure is allocated among the three planes that pbr acquired then dollar_figure was the capital cost of acquiring the plane that pbr then remanufactured the remainder of the bailey bullet’s dollar_figure presumed cost and value ie dollar_figure - dollar_figure dollar_figure was therefore incurred by pbr in and ie dollar_figure in each year the imprecision of these assumptions is obvious but as we explain below the commissioner has the burden_of_proof on alternative contentions for which the amounts attributable to the plane itself are relevant and in the absence of such proof we therefore make assumptions favorable to mr bailey anyone else prepared a form_1120s u s income_tax return for an s_corporation for bei for either or mr bailey prepared the forms 1120s for pbr for through with help from his daughter-in-law lainey bailey mr bailey hired mr paladino to prepare the form_1120s for pbr for no one prepared a form_1120s for pbr for or printouts of reports from mr bailey’s quicken database were evidently used for preparing the income_tax returns at issue but our record includes contemporaneous printouts for only three years and in date mrs bailey was diagnosed with pancreatic cancer in date mrs bailey was hospitalized and required mr bailey’s almost constant presence at her bedside mrs bailey died on date a month after the return was due on an extension to date mr bailey filed the return days after mrs bailey’s death on date filing of mr bailey’s form sec_1040 and 1120s on the dates given in the table below mr bailey and his s_corporations filed their required returns the irs commenced examination on those returns and the irs issued notices of deficiency 23the record does not show whether bei filed a form_1120s for or but it does show that pbr failed to file forms 1120s for and year form filing_date notice_of_deficiency 1120s pbr date undated date 1120s pbr date date date 1120s pbr date date date 1120s pbr date date date 1120s pbr date date date 1120s pbr date undated date 1120s pbr date date date date date date date for the nine years at issue through mr bailey reported income and losses from his law practice and related speaking services on schedule c profit or loss from business of his form sec_1040 his reported gross_income for the nine-year period was dollar_figure million and his reported expenses were dollar_figure million for four years he reported net_income and in five years net_loss on schedules e supplemental income and loss attached to those form sec_1040 mr bailey claimed net losses from bei and pbr we find as follows concerning mr bailey’s reporting of specific items of income he had received and deductions he had claimeddollar_figure in the years at issue mr bailey received the following additional items of income not discussed above that were not reported on his tax returns year item barnett bank interest_income pension income amount dollar_figure big_number fees deposited to credit suisse big_number deposits to office account california state_income_tax refund interest from three sources mathematical error speaking income boston fees deposits to office account fees from client mccorkle fees from client vidu speech income fees from client mccorkle big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 24these miscellaneous items are discussed in part vii below deposits to office account payment from phoenix big_number big_number wages from entertainment partners interest from principle life big_number fees from client dubey deposits to office account royalty income deposits to n bailey’s account big_number big_number big_number big_number unexplained items pension income pass-through income from tel-share big_number big_number big_number we do not sustain the following adjustments for additional income that were included in the irs’s notice_of_deficiency dollar_figure of barter income in dollar_figure of checks returned to credit suisse in and royalty income of dollar_figure in mr bailey did not receive the following items of income that were mistakenly reported on his tax returns year item amount reimbursed income twice-included income three adjustments by irs dollar_figure big_number big_number for the years at issue mr bailey claimed on his tax returns deductions for the following items that he did not substantiate or to which he was otherwise not entitled year item amount dues and publications legal and accounting fees sch c telephone expense travel expense tel-share meals entertainment travel_expenses flow-through loss from bei charitable deduction aventura dues and publications legal and accounting fees sch c office expense computers office expenses billed but not paid flow-through loss from bei contract labor credit suisse interest double-deducted expenses travel entertainment boston office expense travel entertainment mortgage interest real_estate_taxes household maintenance travel entertainment office expense mortgage interest dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number real_estate_taxes travel entertainment office expense travel entertainment office expense travel entertainment office expense nine miscellaneous items household expenses life_insurance premiums payment to attorney big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr bailey substantiated the following deductions that were disallowed in the notice_of_deficiency dollar_figure to republic bank in a greater portion of the office expense in and hangar expenses of dollar_figure and dollar_figure in mr bailey is entitled to the following additional deductions that he did not claim on his returns year item amount tax preparation sch a computer depreciation tax preparation sch a charitable_contribution computer depreciation computer depreciation dollar_figure big_number big_number big_number big_number computer depreciation computer depreciation big_number mr bailey’s cooperation with the irs’s examination the irs opened examinations of mr bailey’s form sec_1040 for in date for in date for in date and thereafter for through in the irs assigned revenue_agent james j tabor to conduct the examination of mr bailey’s tax returns beginning in date revenue_agent tabor partnered with revenue_agent bobbie kay campbell to issue to pbr a series of at least information document requests idrs with respect to the airplane rental_activity the yacht rental_activity and the airplane remanufacturing activity the latest of these idrs is dated date the idrs request inter alia i records to substantiate pbr’s gross_income and expenses ii a breakdown of the expenses for the airplane rental_activity yacht rental_activity and airplane remanufacturing activity iii copies of any ads purchased by pbr to promote the sale or rental of boats or airplanes iv pbr’s bank records v market studies or records that indicate the airplane remanufacturing activity was economically viable vi records to show the projected sales_price of the airplanes and per plane profit in the airplane remanufacturing activity and vii a ny records not previously provided that show efforts made to increase profitability of palm beach roamers’ businesses the last five idrs in the record dated date made requests with respect to the profitability of mr bailey’s activities those same idrs gave mr bailey until date to respond the record includes five letters from mr bailey’s counsel mr paladino to revenue_agent tabor which appear to respond to a number of idrs that are not in the record the record also includes a breakdown of the revenue and expenses of pbr’s three activities for and it is addressed from lainey bailey to revenue_agent tabor in response to idr mr bailey failed to fully comply with the idrs and he repeatedly failed to provide the irs with requested information in mr bailey’s representative did provide printouts of his quicken reports for and to the irs’s examining agent and of workpapers generated during the preparation of the returns the agent did a painstaking analysis of the data mr bailey provided correlated them to the tax returns as filed and identified income items and deductions not reported on the returns the audit adjustments reflected in the notice_of_deficiency described below are largely based on that analysis destruction of records by the cost of renting the lantana hangar became burdensome to mr bailey he notified the irs that he would discard his records for bei and pbr when he stopped renting the lantana hangar and he invited the irs’s representatives to visit the hangar and make copies of his records revenue agents tabor and campbell and their supervisor visited the hangar and met with mr bailey and his attorney richard paladino on date the record does not show what records if any the irs reviewed or copied at some point thereafter mr bailey discarded his records at the lantana hangar notices of deficiency in the notices of deficiency the irs i determined that mr bailey had numerous items of unreported income from his law practice and speaking services ii determined to disallow some but not all of mr bailey’s deductions for hi sec_25by stipulation and on brief both parties have resolved several of the issues raised in the notices of deficiency mr bailey concedes that he had additional interest_income of dollar_figure under sec_61 from barnett bank of palm beach county in the commissioner concedes that mr bailey is entitled to an additional_depreciation deduction under sec_167 in the amount of dollar_figure in with respect to the cost of two computers the commissioner also concedes the adjustment to mr bailey’s form_1040 with respect to a dollar_figure malpractice insurance_policy payment made by the home insurance co on his behalf although this payment is includible in income under sec_61 the commissioner agrees that mr bailey is entitled to a corresponding deduction in the same amount pursuant to sec_162 expenses from those businesses iii largely disallowed the net losses from bei and pbr that mr bailey claimed on his form sec_1040 and iv made numerous other miscellaneous adjustments to mr bailey’s reported income and deductions on his form sec_1040 for the through tax yearsdollar_figure opinion i background evidentiary principles a burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving the determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 mr bailey makes three attempts to shift the overall burden_of_proof to the commissioner each of these attempts is unsuccessful but we do find that the commissioner bears the burden_of_proof in one respect 26during trial and on brief the parties collectively referred to the miscellaneous adjustments as issue c or the ‘c’ issues providing irs access to records mr bailey stored all of his records for bei and pbr in the lantana hangar where he conducted the airplane rental and remanufacturing activities the record does not show the type or quality of those records mr bailey testified and contended on brief that those records could have substantiated his profit_motive for all three activities mr bailey notified the irs that he would discard his records after he lost access to the lantana hangar and he invited its representatives to visit the hangar to review and copy his records revenue agents tabor and campbell and their supervisor visited the hangar on date but the record does not show what records if any they reviewed or copied at some point thereafter mr bailey discarded his records at the lantana hangar mr bailey now protests that his lack of records is the irs’s fault because it should have copied his records or should have warned him before he discarded his records that he might need them his contention is not well founded a taxpayers are required to keep their own records even assuming arguendo that the lantana hangar once contained sufficient records to substantiate mr bailey’s expenses and profit_motive his attempt to shift the burden_of_proof on this basis must fail the record-keeping requirements for the income_tax are set forth in sec_6001 which requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe emphasis added taxpayers are thus required to keep sufficient records to substantiate their gross_income deductions credits and other tax_attributes see also sec_1_6001-1 income_tax regs there is no provision in sec_6001 or the regulations thereunder that imposes a record-keeping requirement on the irs or that allows a taxpayer like mr bailey to obligate the irs to store his records the fact that he offered to let the irs review and copy his records before discarding them does not absolve him of that requirement or shift the burden_of_proof in these cases 27the record does not show the type or quality of records that mr bailey kept in the hangar and the commissioner disputes mr bailey’s contention that those records were sufficient to substantiate his profit_motive b taxpayers are required to retain their records as long as they may become material for tax purposes even assuming arguendo that before the date on which he discarded his records the irs gave mr bailey no indication that it would challenge his profit_motive that supposed lack of notice did not shift the burden_of_proof there is no provision in sec_6001 or the regulations thereunder that excuses taxpayers from retaining their records if the irs fails to notify them of an imminent challenge instead taxpayers are required to retain their books_and_records as long as they may become material e retention of records --the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law emphasis added sec_1_6001-1 income_tax regs a taxpayer’s books_and_records for a given tax_year may become material for purposes of sec_6001 as long as the period of limitations on assessment for that year remains open under sec_6501 since the period of limitations is still open with respect to the tax 28the record contradicts mr bailey’s contention that he was given no notice that the irs might challenge his profit_motive revenue_agent tabor issued five idrs to mr bailey in date that each made requests with respect to the profitability of his activities--well before date when mr bailey gave the irs a final opportunity to review and copy his records before he discarded them years at issue mr bailey was required to retain his books_and_records with respect to those years whether or not the irs gave mr bailey notice of a possible challenge to his profit_motive burden shift under sec_7491 under certain circumstances the burden_of_proof as to factual matters may shift pursuant to sec_7491 from the taxpayer to the commissioner but only if the taxpayer introduces credible_evidence regarding a factual matter affecting his liability and only if he has complied with substantiation requirements has maintained all required records and has cooperated with the irs’s reasonable requests sec_7491 and mr bailey contends that sec_7491 shifts the burden_of_proof to the commissioner however in general mr bailey has not introduced credible_evidence raising factual questions about his liabilities rather he has made conclusory arguments without supporting references to exhibits in the record he did not comply with substantiation or record-keeping requirements rather he discarded his records 29the period of limitations for assessment was open with respect to all seven of the tax years at issue on date when the irs issued the notices of deficiency to mr bailey because he signed form sec_872 consent to extend the time to assess tax by which he agreed to extend the period of limitations on assessment see sec_6501 the period of limitations for assessment will remain open for a minimum of days after the decision of this court becomes final see sec_6213 sec_6503 and he did not fully cooperate with the irs specifically with revenue_agent tabor’s requests for information about bei and pbr rather it appears that mr bailey was unresponsive to a series of idrs accordingly sec_7491 does not shift the burden to the commissioner and mr bailey therefore retains the burden_of_proof with respect to the deficiencies see rule a alleged animus another contention that mr bailey makes to assail the notice_of_determination is a recurring observation that the agent’s notes on which the notices of deficiency are based include erasures mr bailey perceives that in after the judge in bailey ii made remarks encouraging to mr bailey the irs agent’s investigation took a hard reversal in direction friendly communication stopped and the irs agent started changing his notes to favor the government from this timing and from erasures and revisions in the revenue agent’s workpapers mr bailey infers that the prosecutors influenced the revenue_agent mr bailey speculates that these erasures reflect changes that occurred after developments adverse to the government in their litigation concerning the duboc stock mr bailey believes that the agent made these changes not because of his bona_fide conclusions about mr bailey’s income and deductions but cynically at the behest of the government’s attorneys for issues as to which the agent’s notes include erasures mr bailey implicitly contends that the burden_of_proof should shift to the government however mr bailey’s only evidence to support this timeline and this scenario is his own perception of a change in the agent’s attitude the agent contradicted mr bailey’s contention and testified that he was not in communication with other branches of the government we found him credible having observed the agent’s testimony including under cross-examination by mr bailey we find no basis for mr bailey’s speculation moreover the issue of the biochem pharma stock the subject of mr bailey’s litigation with the government has little relation to this argument of mr bailey’s even if the argument were well grounded the agent’s notes pertain principally to substantiation issues whereas the biochem pharma issue was conspicuous and well known apart from anything the agent might have done and the parties have stipulated or broadly agreed about the basic facts of the stock transfers loans and expenditures that are pertinent to that issue but even if there were reason there is none we stress to be suspicious about the agent’s sincerity in the adjustments he made such suspicion would not affect the burden_of_proof as a general_rule we do not look behind the notice to examine the motives of the irs in making its adjustments to a taxpayer’s liability 82_tc_299 aff’d 770_f2d_381 3d cir this is not an instance in which the taxpayer alleges that he was selected for audit on the basis of an impermissible criterion such as ethnicity see 62_tc_324 or that the statutory notice is based on illegally seized evidence see 58_tc_792 overruled in part 78_tc_173 to the extent that the irs’s adjustments are supported not by reason or evidence but only by ill motive then the taxpayer’s burden to prove his actual liability should be concomitantly easier cf church of spiritual tech v united_states cl_ct so that the irs’s motive for the adjustments is unimportant new matters the notice_of_deficiency disallowed mr bailey’s deduction of expenses attributable to project on the ground that the activity was not engaged in for profit we have found however that the activity was engaged in for profit the commissioner contends in the alternative that the expenditures either were start-up expenses under sec_195 or were expenditures_for the creation of a capital_asset ie the bailey bullet however as an exception to the general_rule rule a provides that in respect of any new_matter pleaded in the answer it the burden_of_proof shall be upon the respondent the commissioner’s two alternative contentions are new_matter s and the commissioner therefore has the burden of proving that substantiated project expenditures were capital expenses or start-up expenses b collateral_estoppel in connection with the biochem pharma stock issue the court previously advised the parties in an order dated date that the court will consider sua sponte see 109_tc_235 the preclusive effect of those prior decisions --ie bailey i and bailey ii the rule_of collateral_estoppel provides that w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 see also 449_us_90 under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a 30although these alternative contentions were not pleaded in the commissioner’s answer they were addressed at trial without objection by mr bailey and were therefore tried by consent we therefore treat them as pleaded and do not require the commissioner to file a motion to amend his answer which motion we would grant different cause of action 440_us_147 the nature and terms of mr bailey’s agreement with the federal government were actually litigated by mr bailey and the federal government in those prior cases in which cases the issues were essential to the judgment see restatement supra sec_27 consequently the findings of those prior cases are conclusive in these subsequent cases though these cases are founded on a different claim ie assignment of error in the irs’s determination of deficiencies mr bailey objects to the application of collateral_estoppel here although it is not completely clear why he does so this court has no jurisdiction to award mr bailey the attorney’s fees for his representation of mr duboc that the district_court denied him nor to hold that he is entitled to the biochem pharma stock’s appreciation that the court of federal claims denied him one reason that mr bailey resists collateral_estoppel is to make the contentions discussed in part iii below ie that a denial of due process in the district_court should undo his liability for tax on income that the court seized but we show there that his due process contentions are unavailing moreover the findings that we import here by way of collateral estoppel--eg that mr bailey received the stock in trust rather than as payment --are largely favorable to mr bailey in any event mr bailey’s objection to the application of collateral estoppel-- in particular his contention that the issue of whether he held the biochem pharma stock in trust was not fully and fairly litigated in the prior proceedings--is not well founded mr bailey’s claims about his ownership of the stock were the focus of the litigation in bailey i in which the district_court issued an order of date that directed mr bailey to make a-- full accounting of the monies and properties held in trust by him for the united_states this should include a full accounting of the big_number shares of stock in biochem pharma inc that was delivered to bailey to be held in trust for the united_states emphasis added order of contempt date pincite in addressing mr bailey’s appeal from the decision of the district_court the court_of_appeals for the eleventh circuit observed at one time bailey contested ownership of the biochem pharma stock he argued that the government had given him the stock in fee simple and not in trust bailey dismissed that claim in date bailey i f 3d pincite thus mr bailey’s dispute of the trust character of his stock holding was decided by the district_court and was not overturned on appeal there can thus be no doubt that the issue was litigated however mr bailey evidently contends that the issue was not fully and fairly litigated because of defects in the district_court proceedings--chiefly that the trial judge had prejudged mr bailey’s claims and mr bailey was never able to remove him from the case this complaint about the judge was raised as it must have been on appeal from the judge’s ruling if the court_of_appeals erred in that regard mr bailey’s remedy was to petition for a writ of certiorari from the supreme court not to attack the decision collaterally in this court the court of federal claims did later entertain in bailey ii mr bailey’s dispute on the trust issue but only long enough to determine that it was only a semantic dispute since the government contended that mr bailey held the biochem pharma stock in trust fed cl pincite while mr bailey contended that the arrangement was in the nature of a_trust id pincite this semantic dispute-- trust vs in the nature of a_trust --is not material in these cases since bailey i clearly held at least that the biochem pharma stock when transferred to mr bailey was for specific uses for which he must give an accounting and bailey ii held that mr bailey was not entitled to the subsequent appreciation the parties are precluded from relitigating those issues here and we find that mr bailey held the biochem pharma stock not on his own account but for others ii income from wrongful appropriations the irs determined that mr bailey received dollar_figure million in income in when his client claude duboc transferred biochem pharma stock to mr bailey’s investment account at a swiss bankdollar_figure mr bailey contends on the other hand that none of the dollar_figure million was ever income to him since he eventually had to transfer the stock and its proceeds to the federal government a taxable_income includes wrongful appropriations under sec_61 gross_income means all income from whatever source derived money received may be income even when the recipient has no right to it--even when the recipient misappropriated it--and is obliged to pay it back the supreme court has given a liberal construction to the broad phraseology of the ‘gross income’ definition statutes in recognition of the intention of congress to tax all gains except those specifically exempted 366_us_213 citing 336_us_28 and 293_us_84 in james 31the irs determined that the dollar_figure million was income in when mr bailey received the stock and allowed subsequent deductions for his reimbursement of sale proceeds and his return of the unsold stock since mr bailey fully reimbursed and repaid those amounts the commissioner acknowledges that his income in is fully offset by deductions in later years but under the commissioner’s approach mr bailey still may be liable for interest additions to tax and penalties for tax_year u s pincite the supreme court held that wrongful appropriations are includible in gross_income for that reason mr bailey’s principal position--that he realized no income from the stock simply because he was eventually required to return it--must be rejected it does not carry the day for mr bailey to prove as he easily can in light of bailey i and bailey ii that he never truly owned the beneficial_interest in the stock rather amounts that were misappropriated and then later returned can nonetheless be taxable_income in the year of the misappropriation if the taxpayer had dominion and control_over those amounts the supreme court has defined gross_income under sec_61 to encompass all ‘accessions to wealth clearly realized and over which the taxpayers have complete dominion ’ james u s pincite quoting 348_us_426 in james the supreme court applied this standard to conclude that wrongful appropriations but not loans are within the broad sweep of ‘gross income’ id the commissioner’s principal position here in reliance on those principles is that mr bailey received income of dollar_figure million when the biochem pharma stock was first transferred to his credit suisse investment account in pointing out that mr bailey had complete dominion and control_over the stock at that time if mr bailey had prevailed in bailey i or maybe even in bailey ii then the commissioner’s position would have much to commend it but in light of the holdings in those opinions that position too must be rejected given that the government proved that the stock was not mr bailey’s and that he held it only in trust--and especially given that the government persuaded the district_court to jail mr bailey until he lived up to the terms of that trust--the commissioner’s principal position is not tenabledollar_figure b a trustee realizes income from the trust corpus when he actually misappropriates it not every remittance of funds is income to the recipient bank_deposits are not income to the bank a bailment is not income to the bailee and funds received in trust by a trustee are excludible from gross_income when those funds are subject_to a restriction that they be expended for a specific purpose and the taxpayer does not profit gain or benefit in spending the funds for the stated purpose 55_tc_761 citing 14_tc_965 aff’d 456_f2d_255 5th cir 32because the irs treated the receipt of the dollar_figure million of stock as income it allowed in subsequent years deductions for the return of the stock and the reimbursement of the sale proceeds to the extent we hold that mr bailey did not realize income from the biochem pharma stock the corresponding deductions are not allowable and the adjustments therefor in the notice_of_deficiency must be reversed however under sec_1341 mr bailey may deduct his repayment of amounts of biochem pharma stock sale proceeds that we conclude were income to mr bailey 16_tc_988 47_tc_391 aff’d 407_f2d_210 9th cir and 54_tc_460 on the other hand it is true that funds held in trust by a trustee do become includible in his gross_income once he has misappropriated them 15_f3d_203 1st cir adams v commissioner tcmemo_1970_104 the question whether income has been misappropriated in a given instance is a question of fact see eg 263_f3d_766 8th cir ‘where an individual’s conduct falls somewhere between the two extremes of embezzlement and simple poor judgment intent becomes a question of fact’ quoting fdic v oldenburg 34_f3d_1529 10th cir 300_f2d_525 4th cir whether funds were embezzled is a question of fact the mere fact that mr bailey had dominion and control_over the biochem pharma stock--to such an extent that he had discretion to sell it--does not compel the conclusion that it was income to him since d iscretion to sell stock is consistent with a requirement for a full accounting bailey ii fed cl pincite and therefore consistent with the fiduciary arrangement as a result facts beyond dominion and control must be consulted c mr bailey realized income when he transferred stock sale proceeds from the advance account if a fiduciary commingles trust funds with his own money as mr bailey did in the credit suisse accounts the barnett account and the personal checking account then in certain circumstances this fact would suggest that he had abandoned his fiduciary role was now treating and using the funds as his own and therefore realized income however in these cases the commingling cannot be decisive of the point mr bailey’s agreement with the government explicitly contemplated that he would use his existing credit suisse account for the biochem pharma stock consequently the transfer of the shares to his credit suisse investment account and of the loan and sale proceeds to his credit suisse advance account did not constitute an appropriation of those proceeds the relatively small personal expenditures he made from that advance account to purchase other stock for himself were in amounts consistent with the amounts of his own funds that were already in that advance account and when the government asked that he use his existing account for the biochem pharma stock such commingling was made inevitable and did not affect the trust character of the funds placed there for the repatriation and legal defense expenditures in mr bailey transferred funds from the credit suisse advance account to two other accounts of his--the barnett money market account and the personal checking account the government had not agreed that he should use these accounts and from these accounts mr bailey made substantial personal expenditures totaling dollar_figure million the use of the barnett money market account was arguably consistent with the trust character of the funds since a the government may have implicitly approved the use of the account by acquiescing to its use for the repatriation of the proceeds from the pasco and obayashi stock whereas there is no basis for suggesting that the government acquiesced in his putting the funds in his personal checking account and b from the barnett account mr bailey’s personal expenditures were covered by his personal funds in the account whereas from the personal checking account he made substantial personal expenditures from biochem pharma-derived proceeds for those reasons our prior order dated date found that a genuine issue of material fact precluded the resolution of this point on summary_judgment at trial however mr bailey bore the burden to prove that in transferring the funds to his barnett account he did not depart from his fiduciary role and he did not carry that burden the record does not show that he regarded the funds in the barnett account as subject_to restrictions on their use we therefore hold that mr bailey wrongly appropriated biochem pharma stock sale proceeds when he made transfers thereof to his barnett money market account in the amounts of dollar_figure in and dollar_figure in totaling dollar_figure and that he received income for those amounts in those years d mr bailey did not realize income when he transferred loan proceeds from the advance account the sale proceeds of dollar_figure discussed above constituted only about an eighth of the transfers of biochem pharma-derived funds from the credit suisse advance account the remainder--slightly more than dollar_figure million--was the proceeds not of sales but of loans that mr bailey had taken out using the biochem pharma stock as collateral the commissioner contends in the alternative that if the big_number shares of stock were not income to mr bailey when he first received them in then the loan proceeds like the sale proceeds were income to mr bailey when he actually appropriated them the commissioner argues that if the court holds that mr bailey realized income only when he actually appropriated the funds 33mr bailey did not actually spend any of the sale proceeds on personal expenditures until but we hold that he nonetheless realized the income when he appropriated the funds by transferring them to an account on which he acknowledged no restrictions then the computation of that income should take into account the fact that mr bailey could borrow up to only percent of the value of the stock the commissioner argues that mr bailey’s dollar_figure million of loans in fact employed dollar_figure million of stock value and dollar_figure million of income should therefore be imputed to him from the value of the stock this valuation argument however is upside down the commissioner would value the dollar_figure million of cash that mr bailey received in loans by the dollar_figure million worth of collateral that he had to use to obtain it and would impute dollar_figure million in income--but this reverses the economics of the situation the question should be how much income did mr bailey actually realize from his use of dollar_figure million of biochem pharma stock the answer to that question is easy he was actually able to obtain dollar_figure million in loans and dollar_figure million was therefore the value to him of the use of the stock and is therefore the amount of income that would be imputed to him if loan proceeds were income to him the commissioner’s second alternative argument is that mr bailey realized income in the actual amounts of the loan proceeds about dollar_figure million when he received them mr bailey denies that these amounts constituted income he personally guaranteed the loans and with great difficulty he borrowed from others and repaid the loans in he therefore invokes a basic tax principle i t is settled that receipt of a loan is not income to the borrower 493_us_203 this principle is correct but when mr bailey previously made this contention in a motion for summary_judgment the court denied his motion because the issue is complicated by mr bailey’s use of the biochem pharma stock as collateral for those loans and this use of the stock generated factual issues that could not be resolved under rule after a trial we can now decide this question in these cases as in webb v irs f 3d pincite the loan-proceeds-as- income issue-- is centered at the confluence of two fundamental principles of federal tax law on the one hand bona_fide loan proceeds are not gross_income to the borrower see 493_us_203 110_sct_589 107_led_591 because the contemporaneous economic benefit realized upon receipt of the loan proceeds is counterbalanced by the borrower’s legal_obligation to repay the loan see 50_tc_478 wl the factual determination as to whether a particular transaction is a bona_fide loan turns on whether there are sufficient indicia of the parties’ intention that the monies advanced were to be repaid see 962_f2d_1077 1st cir 412_f2d_974 5th cir at the same time a line of supreme court cases indicates that monies and other_property acquired by misappropriation must be reported as income in the year of their receipt see 366_us_213 81_sct_1052 6_led_246 embezzlement proceeds 343_us_130 72_sct_571 96_led_833 extortion proceeds aided by the court_of_appeals for the first circuit’s analysis in webb we hold that the credit suisse loan proceeds were not income to mr bailey in webb a trustee misrepresented the eligibility of his solely owned massachusetts business_trust for a storm disaster loan from the u s small_business administration sba and diverted a portion of the loan proceeds from the trust for his personal_use id pincite the irs determined that the trustee had unreported embezzlement income in the amount of the diverted loan proceeds and the district_court granted summary_judgment to the irs id pincite on appeal the trustee argued i that the diverted loan proceeds constituted a de_facto loan from the sba to him and ii that loan proceeds are not income under 366_us_213 webb f 3d pincite although the court_of_appeals for the first circuit agreed that loan proceeds are not income it upheld the irs’s determination and affirmed the district_court because it found that the diverted loan proceeds were not a loan under the so-called james consensual recognition test id pincite under the james test a loan is recognized as such for tax purposes if there is the consensual recognition express or implied of an obligation to repay the loan 34under sec_7482 an appeal from a decision in these cases would be made to the court_of_appeals for the first circuit james u s pincite the court_of_appeals found that the only borrower with a consensual recognition of an obligation to repay the sba was the trust and further found that there was no proof of any loan or obligation between the trust and the trustee webb f 3d pincite however the facts of webb are very unlike those of the instant cases there is no dispute i that credit suisse made directly to mr bailey the loans that were collateralized by the biochem pharma stock ii that he was personally liable for those loans iii that he intended to repay credit suisse iv that credit suisse insisted that he repay the loans--even when he became incarcerated--before it would release the collateral and v that he actually repaid credit suisse in on those facts and in the absence of any evidence to the contrary we find that there was a consensual recognition of mr bailey’s obligation to repay the loans to credit suisse under the james test the loan proceeds from credit suisse were the product of a loan to mr bailey and thus are not includible in his gross_income however the commissioner contends that mr bailey must nonetheless recognize the loans from credit suisse as income because he misappropriated the value of the biochem pharma stock by using it as collateral for those loans we disagree the receipt of a loan is not income to the borrower where the borrower uses another person’s property as collateral to obtain that loan--even where the collateral is obtained under false pretenses or is otherwise misappropriated--as long as there is a consensual recognition that the borrower will repay the loan see kreimer v commissioner tcmemo_1983_672 holding that loan proceeds were not income to taxpayers who borrowed money through a series of shell companies and fraudulently issued bonds in another corporation’s name to secure those loans because the taxpayers treated the loans as bona_fide debt and the facts showed a consensual recognition of all parties involved that the loans would be repaid even though mr bailey received most of the alleged income as loan proceeds the government argues here that it was income to him because his use of the biochem pharma stock as collateral was a knowing misappropriation that they criticize in no uncertain terms it is indeed clear--with the benefit of hindsight--that mr bailey was not entitled to use the biochem pharma stock as collateral to secure loans for his personal_use and we certainly do not condone mr bailey’s failure to draw clear lines between his personal financial interests and the other interests he was bound to promote but viewing mr bailey as a taxpayer we find that the government entered into a vague and unusual agreement with mr bailey under which he was given the broadest possible discretion to sell the stock or use it as collateral he and his co-counsel were led to believe that their compensation might amount to as much as dollar_figure million he and his co-counsel believed wrongly that they could take fees as they earned them subject_to a later accounting he bore the risk eventually realized of zero compensation he performed very substantial services for the government’s benefit35 for which he was never paid and his belief that he owned the right to any appreciation in the value of the stock though mistaken survived two dispositive motions in the court of federal claim sec_36 and was eventually decided only after a nine-day trial after which the court though holding against mr bailey stated that it found him to be one of the three most consistently credible of the witnesses testifying at the trial bailey ii fed cl pincite in these cases the court asked mr kirwin why was this arrangement not reflected in a written_agreement and mr kirwin answered candidly 35the court asked u s attorney thomas kirwin how many of your criminal defense attorneys end up taking on responsibilities of the sort that mr bailey took on mr kirwin answered in my experience almost none but this case is different than many of our cases mr kirwin acknowledged that he has never heard of any other case in which a criminal defense attorney agreed with the government to manage assets to postpone for years any payment of his fees and to risk complete nonpayment of fees if the assets’ value declined 36see 40_fedclaims_449 denying motion to dismiss for lack of jurisdiction 46_fedclaims_187 denying motion to dismiss for lack of jurisdiction and for failure to state a claim well i ask myself that question about every three months your honor you know it should have been it absolutely should have been that is a huge mistake that was made i just don’t think anybody thought about the need to put it in writing the government thus admits that its failure to reduce to writing its agreement with mr bailey was a mistake and we find that part of the government’s mistake was its failure to make clear the restrictions that it intended about mr bailey’s use of the stock on the record before us we find that mr bailey did not know he was violating the agreement when he used the biochem pharma stock as collateral for his loans from credit suisse rather he borrowed the money from credit suisse in good_faith in his own name and with a full expectation of paying it back which he did however even if mr bailey had intentionally misappropriated the stock as collateral more like the taxpayers in kreimer that fact would not convert bona_fide loans into misappropriation income so long as mr bailey and credit suisse had a consensual recognition that he would repay the loans there is no exception to the james test for loans that were secured_by another person’s collateral37--no matter how it was obtained--and any broader reading of the 37in our prior order dated date denying the parties’ cross-motions for summary_judgment we overstated the significance of the biochem pharma stock as collateral suggesting that here ‘the borrower’s legal_obligation to repay’ continued language in james would be unwarranted on the basis of the facts of that case and all subsequent decisions which have considered the issue kreimer v commissioner tcmemo_1983_672 iii due process and mr bailey’s income from the broder litigation among the items of income that mr bailey did not report in the years at issue and that the irs attributed to him was the dollar_figure from mr broder that mr bailey says constituted fees due him but part of which was paid to the district_court on mr bailey’s behalf in and the remainder of which was paid in to third parties who had lent mr bailey money in to repay credit suisse’s advances to mr bailey so that credit suisse would release his collateral the biochem pharma stock and the broder payments were used to repay their loans in it is true that mr bailey did not get to keep any of the broder payments and that the payment made directly to the district_court was compelled by that court but income earned by a taxpayer is taxable to him even if he directs that it be paid to someone else see 281_us_111 or if it i sec_37 continued was overwhelmed by the fact that the lender held highly marketable collateral-- collateral that did not belong to the borrower--which would satisfy the unpaid loan in so saying we implied a standard not acknowledged in webb or james and contradicted in kreimer the existence of collateral to protect the lender whether rightly obtained or wrongly obtained does not undermine the borrower’s obligation applied to satisfy his debt 279_us_716 the discharge by a third person of an obligation to him is equivalent to receipt by the person taxed 69_tc_675 mr bailey argues however that these broder payments should not be treated as income to him because of violations of the fifth_amendment to the u s constitution which provides that no person shall be deprived of life liberty or property without due process of law mr bailey contends that he was denied due proce sec_38 when the government contrived a debt he did not really owe ie the biochem pharma stock and forced him to satisfy it with the broder 38mr bailey also seems to invoke the takings clause of the fifth_amendment nor shall private property be taken for public use without just compensation when he asserts there is no question but what the government ‘took’ the broder payments however when the government takes a person’s property not for public use but rather to pay the person’s private debt that is not a fifth_amendment taking see 68_fedclaims_734 ‘this court and other courts have routinely held that the lawful exercise of the government’s collection powers does not amount to a prohibited fifth_amendment taking ’ quoting kerrigan v united_states wl at fed cl date moreover this court has not been granted jurisdiction to adjudicate a fifth_amendment taking claim rather such claims must be litigated in the court of federal claims under u s c sec_1491 or in federal district_court under u s c sec_1346 paymentsdollar_figure this due process argument stumbles at the starting block for two related reasons first these allegations concern supposed defects in prior judicial proceedings which were or could have been reviewed on appeal from those proceedingsdollar_figure the tax_court does not sit as a court of review of the decisions of other courts second these allegations ultimately dispute a holding--ie that mr bailey did not acquire rights to the biochem pharma stock in and was therefore required to return the stock and its proceeds--that mr bailey is collaterally estopped from disputing for the reasons explained above in part i bdollar_figure 39specifically mr bailey alleges that in bailey i he was wrongly denied the ownership of the biochem pharma stock that he was denied compensation_for his labor in repatriating duboc’s assets that by misrepresentations the department of justice induced the federal district_court to demand immediate return of the biochem pharma stock in that the federal district judge refused to hear some of his arguments and evidence and refused to recuse himself though he ought to have been a witness that mr bailey was unjustly jailed until he could come up with dollar_figure million that the appellate court missed or avoided the central argument and that the department of justice held up the renomination of the court of federal claims judge who was handling bailey ii thereby prompting an adverse outcome that denied him the appreciation on the biochem pharma stock 40in bailey i decisions of the district_court for the northern district of florida had to be appealed to the u s court_of_appeals for the fifth circuit u s c sec_1291 sec_1294 and decisions of the court_of_appeals for the fifth circuit had to be appealed to the u s supreme court u s c sec_1254 in bailey ii decisions of the court of federal claims had to be appealed to the u s court_of_appeals_for_the_federal_circuit u s c sec_1295 41mr bailey also alleges that the department of justice violated due process continued mr bailey was held by the district_court to be obliged to reimburse the government for the stock sales and he admits that he was personally obliged to repay the credit suisse loans which in turn were paid_by third parties whom he was then liable to pay that being the case the broder payments made to the district_court and to these third parties satisfied obligations of mr bailey and they are income to him even if he never had the money in hand mr bailey’s last due process argument is that pressure from the department of justice fomented errors in the notice_of_deficiency it certainly is in our jurisdiction to review the notice_of_deficiency and we do have the power to remedy any errors in it however this contention is little more than a repetition of mr bailey’s argument that irs animus should affect the burden_of_proof as we stated in part i a above there is no warrant here to look behind the notice_of_deficiency and examine the irs’s motives if the evidence shows that adjustments in the irs’s notice_of_deficiency cannot be sustained then the commissioner could not prevail by proving that the agent was sincere likewise if the evidence continued by engineering his disbarment of course the tax_court does not have and mr bailey does not suggest that we have jurisdiction to review his disbarment proceedings or the power to reinstate his license to practice law and even if we could determine that he had been unjustly disbarred we could not remedy that wrong by excusing him from tax_liability on income that we find he did receive shows that the adjustments were correct mr bailey could not prevail by proving that the agent was prejudiced the issue here is not the agent the agency or the audit but rather mr bailey’s tax_liability iv whether activities are engaged in for profit general principles next at issue is mr bailey’s entitlement to deductions for the through tax years that arose from the yacht rental_activity and the airplane remanufacturing activity42 that he conducted through his two wholly owned s_corporations a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 however a taxpayer generally may not deduct expenses_incurred in connection with a hobby or other nonprofit activity to offset taxable_income from other sources sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph 42the regulations provide that all the facts and circumstances must be taken into account to determine the activity or activities of the taxpayer sec_1_183-1 income_tax regs on the basis of all the facts and circumstances we find that mr bailey conducted the airplane rental_activity yacht rental_activity and airplane remanufacturing activity as three separate activities for purposes of sec_183 see 94_tc_41 mr bailey conducted the three activities as separate activities for accounting purposes he also hired a different set of employees to manage and carry out each activity or of sec_212 an activity constitutes a trade_or_business within the meaning of section 162--and it escapes the limitation of section 183--if the taxpayer’s actual and honest objective is to realize a profit 62_f3d_356 11th cir aff’g in part and rev’g in part tcmemo_1993_519 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 c f_r sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 sec_1_183-2 of the regulations provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id see 70_tc_715 aff’d 615_f2d_578 2d cir we now address these nine factors with respect to the yacht rental_activity and the airplane remanufacturing activity v analysis of mr bailey’s yacht rental_activity mr bailey conducted the yacht rental_activity through pbr from until the government took control of the spellbound in mr bailey concedes that he never intended to profit from yacht rentals per se and we therefore do not analyze that activity for a profit_motive rather mr bailey contends that the yacht rental_activity was really the continuation and winding down of his previous yacht refurbishing activity which he alleges was engaged in for profit mr bailey also contends that the commissioner is estopped by a settlement agreement from contesting his profit_motive for the yacht rental_activity even if mr bailey’s yacht rental_activity is viewed as a continuation of his previous yacht refurbishing activity we find that it was not engaged in for profit during tax years though dollar_figure we also find that the commissioner is not estopped from contesting mr bailey’s profit_motive a lack of profit_motive for yacht refurbishing activity mr bailey contends that the yacht rental_activity was really the continuation and winding down of his previous yacht refurbishing activity he contends that the yacht refurbishing activity was engaged in for profit i before the tax years at issue when he attempted to use the spellbound as a prototype to refurbish and sell other used yachts and ii during the tax years at issue when he was winding down the yacht refurbishing activity as mr bailey correctly notes a taxpayer does not lack a profit_motive merely because his business fails and he takes a reasonable_time to unwind it and minimize his lossesdollar_figure 43mr bailey contends that he is entitled to deduct yacht-based expenses from until pbr sold the spellbound in we find that the yacht rental_activity was not engaged in for profit see pt v c below in addition we find that the record provides even less support for mr bailey’s contention that his attempts to sell the spellbound during the through tax years constitute an activity that was engaged in for profit accordingly we hold that mr bailey lacked the requisite profit_motive for the yacht rental and sale activities during all of the tax years at issue 44see helmick v commissioner tcmemo_2009_220 slip op pincite continued however if the deductibility of the suit-years’ yacht-related expenditures depends on the for-profit character of the pre-suit-years’ yacht refurbishing activity then it was incumbent on mr bailey to prove that for-profit character he did not do so as the following consideration of the nine factors listed above shows manner in which the activity is conducted mr bailey kept his records for the yacht activity in the lantana hangar before discarding them but the record contains only mr bailey’s general claims about the adequacy of the records and does not provide needed details about their type or quality mr bailey discarded those records after giving the irs an opportunity to review and copy them mr bailey thus failed to prove whether he kept records for the activity in a business-like manner mr bailey does not allege nor does the record show that he changed his operating methods to improve the profitability of the yacht refurbishing activity this factor--the manner in which the activity is conducted--is strongly in the commissioner’s favor continued after a catastrophic loss that could never be recouped a taxpayer who thereafter expected to generate an overall prospective profit could not be said to lack a profit objective after the disaster merely because he would never recoup the prior loss expertise of the taxpayer and his advisers mr bailey was an aviator a lawyer a speaker an author and a past owner of a helicopter company but when he acquired the spellbound he had no prior experience in yacht selling or refurbishing mr bailey did hire experts--dennison marine and the roscioli yachting center--to execute his plans to refurbish the spellbound but he offered no evidence other than his own general testimony to show that they actually collaborated with or advised him in establishing a business of which the spellbound was to be a prototype we are not convinced that he was much more than a retail customer of dennison marine and the roscioli yachting center this factor--expertise--is in the commissioner’s favor time and effort expended mr bailey did not establish how much time or effort he spent in refurbishing the spellbound or developing a plan to sell yachts instead mr bailey was otherwise employed with his law practice this factor--time and effort--is in the commissioner’s favor expectation that assets may appreciate in value mr bailey testified that he did not expect the spellbound to appreciate this factor--expectation that assets may appreciate--is in the commissioner’s favor taxpayer’s success in similar or dissimilar activities though mr bailey’s career has been remarkably varied he was not ever involved in a business venture similar to refurbishing and selling yachts this factor--success in similar or dissimilar activities--is in the commissioner’s favor history of income or loss amount of occasional profits mr bailey refurbished only one yacht the spellbound had difficulty selling it and never used it as a prototype mr bailey’s summaries show that the spellbound generated a significant loss every year and a total loss of dollar_figure over its brief four-year course these factors--history of income or loss and occasional profits--are moderately in the commissioner’s favor financial status of the taxpayer substantial income from sources other than the activity in question particularly if offset by claimed losses from the activity may indicate that the activity is not engaged in for profit on the other hand a lack of income from sources other than the activity in question may make a profit objective more likely sec_1 b mr bailey’s average gross_income from his law practice and speaking services exceeded dollar_figure million a year during the tax years at issue and he claimed the activity’s losses to significantly reduce his income_tax liabilities mr bailey concedes that he had a solid income from other sources but insists that he did not purposefully arrange to lose money through aircraft rental operations however in determining whether under sec_183 an activity is engaged in for profit greater weight is given to objective facts than to a taxpayer’s mere statement of intent mr bailey could afford to maintain a yacht for his use even if there was no expectation of future profit this factor--financial status--is in the commissioner’s favor elements of personal pleasure the commissioner contends that mr bailey took a great deal of personal pleasure from sailing on the spellbound with his family and friends but mr bailey claims that i t’s no fun to drive a boat mr bailey testified that the steering wheel and navigational instruments of the spellbound are isolated from the rest of the deck and the pilot is therefore isolated from the party-goers on the deck while it may be true that mr bailey did not enjoy piloting the yacht the record belies the claim that he derived no personal pleasure from it first the spellbound was built to mr bailey’s specifications and he testified that it was beautiful second the record does not show that mr bailey always took on the job of piloting the spellbound pbr hired a captain and crew to sail and maintain the spellbound and mr bailey could have used their services to pilot the yacht any number of times even assuming arguendo that mr bailey piloted the spellbound on every personal trip--and that he disliked the task--we find that he derived pleasure from sharing the yacht with his family and friends and that he anticipated doing so when he purchased the yacht in this factor--elements of personal pleasure--is in the commissioner’s favor conclusion we do not conclude that mr bailey’s contention that he intended to refurbish and sell yachts is a complete fabrication he may well have contemplated the idea when deciding to buy the yacht and he may have entertained the possibility as another justification for going ahead and making the purchase but there is no indication that operating an activity of refurbishing and selling yachts for profit was the real or principal reason he bought the yacht consequently we find that the yacht refurbishing activity before the years at issue was not entered into for profit therefore the winding down of that activity in the years at issue involving the rental of the yacht was not the continuation of a for- profit activity b equitable_estoppel alleged agreement mr bailey contends that the commissioner is estopped by a settlement agreement from contesting his profit_motive for the yacht rental_activity mr bailey alleges that he and the irs entered into a settlement agreement in which stipulated that mr bailey’s yacht refurbishing activity had been engaged in for profit for the through tax years revenue_agent tabor acknowledges that he allowed mr bailey favorable treatment on this issue for through but the only evidence of any written_agreement is mr bailey’s testimony that i think there’s a letter out there somewhere that memorialized the alleged settlement agreement mr bailey did not submit into evidence a copy of the alleged settlement agreement or any other evidence to suggest that a settlement was reached and we find that there was no such settlement even if there had been a settlement as to the years through it would not govern the subsequent years that are now before us generally each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year rosemann v commissioner tcmemo_2009_185 citing auto club of mich v commissioner 353_us_180 and 55_tc_28 alleged misleading mr bailey also asserts estoppel arising from his allegation that the irs misled him he asserts that the irs misled him about its intention to challenge his profit_motive for the yacht rental_activity by agreeing that the yacht refurbishment activity was engaged in for profit equitable_estoppel is a judicial doctrine that precludes a party from denying that party’s own acts or representations that induce another to act to his or her detriment and in extraordinary circumstances equitable_estoppel may bar the commissioner from challenging his previous determinations but the doctrine is to be applied against the commissioner only with caution and restraint see 124_tc_56 the essential elements of estoppel are i there must be a false representation or wrongful misleading silence ii the error must be in a statement of fact and not in an opinion or a statement of law iii the person claiming the benefits of estoppel must be ignorant of the true facts and iv he must be adversely affected by the acts or statements of the person against whom estoppel is claimed id see also 654_f3d_144 1st cir in particular mr bailey contends that he discarded his records for the yacht rental_activity after date only because revenue_agent tabor never suggested until that the yacht rental_activity was anything but a business however mr bailey has not met his burden to prove that i the irs deceived or misled him ii about a factual issue that relates to his profit_motive for the yacht rental_activity iii of which he was ignorant and iv as to which relied on the irs on to his detriment in fact the record contradicts mr bailey’s contention that revenue_agent tabor never suggested that the irs might challenge his profit_motive for the yacht rental_activity until revenue_agent tabor issued five idrs to mr bailey in date that each made requests with respect to the profitability of the yacht rental activity--two years before and only weeks before date when mr bailey gave the irs a final opportunity to review and copy his records before he discarded them thus revenue_agent tabor was visibly investigating mr bailey’s profit_motive weeks before the records were discarded and mr bailey had no reason to suppose that the irs had conceded the issue accordingly we hold that the commissioner is not estopped from contesting mr bailey’s profit_motive for the yacht rental_activity c lack of nexus between yacht refurbishing and yacht rental even if we were to find that mr bailey’s yacht refurbishing had been a for- profit activity in the prior years or were to hold that the commissioner was estopped from contending otherwise we would still have to evaluate his claim that his yacht rental_activity in the years at issue was merely the unwinding of that prior activity mr bailey did not simply rent out the yacht to pay his docking fees and other inevitable expenses of holding the spellbound for sale mr bailey entertained his family and friends on the spellbound although he claims that his personal_use constituted only a small percentage of the total use of the spellbound the record shows otherwise first mr bailey’s summaries of revenue and expenses show that the yacht rental_activity generated more than times higher expenses than charter fees second the timesheets kept by the crew of the spellbound for show that the crew devoted at least twice as much time to personal or unpaid trips as it did to 45mr bailey testified that he deducted only percent of the expenses of the spellbound because he operated under the assumption that percent of the total use of the spellbound was personal however in his reply brief mr bailey requests this court to find that percent of the total use of the spellbound was personal paid charters most of the use of the spellbound was personal during the tax years at issue if the spellbound had been originally purchased and refurbished for business purposes we would conclude that in the years at issue it was converted to personal_use and that the rentals were simply a means of covering some of the cost of that personal_use d tax consequences because the yacht rental_activity was not engaged in for profit under sec_183 mr bailey can deduct his yacht expenses only to the extent of yacht income the notices of deficiency accomplish this effect by including in mr bailey’s income pbr’s yacht rental receipts and capital_gains and then allowing him deductions for pbr’s expenses in the same amounts--deductions however that are subject_to the limit of sec_67 ie as miscellaneous_itemized_deductions allowable only to the extent that in the aggregate they exceed percent of adjusted_gross_income because they are not among those excluded from that limit by sec_67 the notice_of_deficiency is sustained in this regard vi analysis of mr bailey’s airplane remanufacturing activity mr bailey’s airplane remanufacturing activity presents a sharp contrast to his yacht activity he conducted the airplane remanufacturing activity-- project -- from until its chief inspector and director of maintenance resigned in date on the basis of all the facts and circumstances we do find that project was engaged in for profit from to date a profit_motive under sec_183 examining the nine factors suggested in the regulations under sec_183 we find that the activity was engaged in for profit manner in which the activity is conducted mr bailey failed to prove that he kept records for the airplane remanufacturing activity in a business-like manner although we found that mr bailey kept his records for the activity in the lantana hangar before discarding them the record does not show their type or quality this tends against a finding of a profit_motive however a strong business-like feature of project was mr bailey’s attempt to obtain faa approval for the modifications his company developed for the twin comanche design and then applied to the bailey bullet pbr contracted for the services of bill wall who served as the administrator of east coast avionics an faa-certified designated alteration station in that capacity he was authorized to issue supplemental type certificates on behalf of the faa to approve modifications to aircraft designs on date mr wall issued five supplemental type certificates to pbr which approved a number of the modifications that he helped to develop for project as the commissioner correctly notes the issuer of a supplemental type certificate is required to file inter alia two copies of the certificate with the faa within days of the date_of_issue c f_r sec_21 mr wall apparently failed unbeknownst to mr bailey to file the required copies of the five supplemental type certificates with the faa and this failure makes questionable the validity of those certificates however even if the five supplemental type certificates are invalid that fact does not indicate that mr bailey failed to conduct project in a business-like manner mr bailey reasonably relied on mr wall to carry out his regulatory duty and file the required copies with the faa mr bailey had no reason to suspect that mr wall would fail to do his job mr wall’s lapse did not evidence any lack of seriousness on mr bailey’s part about obtaining permission to resell remanufactured planes ultimately the fact that mr bailey engaged in the sophisticated and costly process of obtaining multi-use supplemental type certificates to modify an aircraft design--rather than simply applying for the simpler and cheaper one-off field approval to modify a single aircraft for his personal use--is weighty evidence that he conducted project in a business-like manner it is difficult to explain this effort unless project was undertaken with an intention to make a profit as mr bailey alleges we conclude that this factor--the manner in which the activity is conducted--is overall in mr bailey’s favor indicating that he had the requisite profit objective expertise of the taxpayer and his advisers by mr bailey had modest relevant expertise he had decades of experience in flying small airplanes which acquainted him with the industry the product and its market his law practice gave him general experience in running a business and for years he had owned enstrom helicopter corp while that relevant expertise was arguably modest mr bailey consulted with and hired an impressive array of experts in the aviation industry to assist him with the conduct of project first mr bailey consulted with robert a hoover a famed air show and test pilot charles b cusick an aeronautical engineer and former executive with narco and cessna aircraft co and leroy patrick lopresti an aeronautical engineer and former executive with beechcraft and piper aircraft inc before selecting the twin comanche over the beechcraft baron as the focus of project second mr bailey hired douglas vasco an faa-certified designated airworthiness representative as the chief inspector and director of maintenance for project he also hired two faa-certified airframe and powerplant mechanics to work under mr vasco third mr bailey contracted for the services of bill wall the administrator of an faa-certified designated alteration station to develop and approve modifications to the twin comanche design and apply those modifications to the bailey bullet the quantum sophistication and content of this advice was beyond what any hobbyist would have obtained and makes sense only in view of mr bailey’s plan to refurbish airplanes as a business we conclude that this factor--expertise--is in mr bailey’s favor and indicates that he had the requisite profit objective time and effort expended mr bailey contends that he was very hands-on in managing project and spoke with his employees and contractors on a regular basis mr bailey did personally choose the features that were added to the bailey bullet but mr bailey was busy with his law practice he hired about a dozen employees to disassemble and reconstruct the airplanes and the record does not show how closely he managed project we conclude that this factor--time and effort--is neutral for assessing whether mr bailey had the requisite profit objective expectation that assets may appreciate in value mr bailey concedes that project 288’s hardware such as the bailey bullet could not be expected to appreciate but he contends that its intangibles such as the supplemental type certificates could be expected to appreciate we agree mr bailey expected the multi-use supplemental type certificates to appreciate as his anticipated reselling business grew he expected to install the modifications permitted by those certificates to an increasing number of twin comanches and he actively tried to increase the value of that prospect by promoting the bailey bullet at the nbaa convention we conclude that this factor--expectation that assets may appreciate--is in mr bailey’s favor for assessing whether he had the requisite profit objective taxpayer’s success in similar or dissimilar activities mr bailey contends that he had prior success in two similar activities--his ownership of enstrom helicopter corp and his participation in an airplane refurbishing and rental company named marshfield aviation both of which he asserts were profitable however the record does not show much detail of mr bailey’s role in enstrom and does not show whether the company was profitable morever mr bailey failed to establish that he was involved with marshfield aviation or any other business ventures related to leasing buying or selling aircraft thus the record does not support mr bailey’s contention that he was involved with two profitable aircraft companies we conclude that mr bailey failed to show success in similar activities and that this factor is in the commissioner’s favor history of income or loss amount of occasional profits in the tax years at issue mr bailey claimed losses from pbr and project incurred losses for every year of its short history and never generated any profits however the commissioner acknowledges that project was in its start-up phase during the through tax years sec_1 b provides that a series of losses and a lack of occasional profits during the start-up phase of an activity may not necessarily be an indication that the activity is not engaged in for profit see strickland v commissioner tcmemo_2000_309 accordingly we decline to take the fact that project never generated a profit as an indication that it was not engaged in for profit we conclude that these factors--history of income or loss and occasional profits--are neutral for assessing whether mr bailey had the requisite profit objective financial status of the taxpayer as we discussed above in connection with the yacht activities mr bailey does not dispute that he was a successful attorney who earned millions of dollars during the tax years at issue he therefore had an incentive to claim the activity’s losses to reduce his income_tax_liability we conclude that this factor--financial status--is in the commissioner’s favor elements of personal pleasure mr bailey contends that the bailey bullet was not developed or used for his personal enjoyment instead he contends that project was his latest attempt to generate a stream of business income that would allow him as he got older to step back from his stressful and labor-intensive law practice mr bailey is a veteran pilot who chose to work with small airplanes his entire career despite his protestations to the contrary we have no doubt that mr bailey enjoyed heading up project and flying the bailey bullet however several critical facts contradict the commissioner’s contention that mr bailey conducted project for personal pleasure or recreation first mr bailey already owned several aircraft through bei and then pbr he did not need to purchase or design a new airplane to take to the skies second as is noted above mr bailey went to great lengths to obtain multi-use supplemental type certificates to modify an aircraft design if pleasure had been the goal and mr bailey had merely sought to customize a single airplane for his personal_use then applying for a one-off field approval would seem to have been preferable we conclude that this factor--elements of personal pleasure--is neutral in determining whether mr bailey had the requisite profit objective conclusion while some of the factors discussed above support the commissioner’s position and some are neutral we are convinced that as a whole the record supports mr bailey’s contention that his airplane remanufacturing activity was engaged in for profit from through date and that he is therefore entitled to deduct the expenses attributable to that activity if and to the extent he substantiated them and showed that they are currently deductible b timing of deduction sec_1 the commissioner’s alternative contention with small exceptions the commissioner contends that the expenses_incurred in connection with project are not currently deductible and must be disallowed the commissioner’s principal position--the one reflected in the notices of deficiency--is that the expenses for project were not deductible because it was not entered into for profit a position we have rejected the commissioner makes an alternative contention--not reflected in the notices of deficiency--that since project had only begun to produce a prototype and did not ever develop a production line for the remanufacture and sale of airplanes its expenses are nondeductible because they were either start-up_expenditures under sec_195 ie incurred before the airplane refurbishing business was a going concern or capital expenditures pursuant to sec_263 ie incurred to 46the commissioner concedes that pbr incurred in connection with project research expenditures of dollar_figure in and dollar_figure in that would be currently deductible if the activity was entered into for profit a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized glotov v commissioner tcmemo_2007_147 until that time expenses related to that activity are not ordinary and necessary expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are start-up or pre-opening_expenses hardy v continued develop a capital_asset the bailey bullet the commissioner has the burden_of_proof for these contentions which are new_matter s see rule a start-up_expenditures if the expenditures were start-up_expenditures of a business then they are not currently deductible sec_195 generally disallows a current deduction for start-up_expenditures and there is no evidence that mr bailey made the election under sec_195 that would have entitled him to amortize his start-up_expenditures over months sec_195 defines start-up_expenditure to mean any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade or continued commissioner 93_tc_684 business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred that is an enterprise ceases to incur start-up_expenditures when it becomes an active trade_or_business when a taxpayer fails to make the election permitted by sec_195 the consequence is that any start-up expenses_incurred must be capitalized see vianello v commissioner tcmemo_2010_17 and can be deducted only when the activity ceases altogether see krebs v commissioner tcmemo_1992_154 under these principles the project expenditures incurred in were start-up_expenditures however in project was no longer a start-up but rather had graduated to going concern status a n enterprise need not have generated sales or other revenue to have begun to carry on a business but it must nonetheless have started to function in a particular and identifiable line of work weaver v commissioner tcmemo_2004_108 mr bailey established that in the bailey bullet was operational and airworthy and that in that year pbr acting as a commercial vendor presented the plane at a trade_show to generate orders the commissioner presented no evidence to seriously contradict the conclusion that the project business was a going concern at this point however ill fated it may have been project continued briefly as a going concern until when mr bailey was incarcerated and the activity was decisively terminated capital expenditures if the expenditures were capital expenditures of building a specific asset such as the supplemental type certificates or the bailey bullet prototype then they are part of the basis of that asset the supplemental type certificates arguably became worthless when they were not filed in date but the bailey bullet remained unsold during the years at issue the record does not show whether there were other distinct assets created by project expenditures to determine the timing of the deductibility of the project expenditures we must determine whether and the extent to which the expenses for project are capital expenditures or start-up costs a determination as to which again the commissioner has the burden_of_proof analysis we first address the question whether specific amounts can be allocated to any assets other than project as a whole the record suggests no assets created by project other than the bailey bullet plane and the supplemental type certificates beyond the research expenditures whose current deduction the commissioner concedes no distinct expenditures can be allocated to the supplemental type certificates we therefore turn to the question of expenditures incurred to create the bailey bullet we begin by noting the difficulty of distinguishing between expenditures_for the start-up of a plane remanufacturing business and expenditures_for the construction of the prototype plane simply to state that distinction is to indicate its difficulty since those two notions overlapdollar_figure the development of a prototype is often a major part of starting up a business the work done on a prototype may have a value that exceeds--and would not be justified by--the making of a single item when the prototype plane was finished pbr had not only one plane but also a substantial body of know-how and expertise that its team hoped to employ in building more planes to attribute the entire cost of their work to the single plane they had produced might be completely contrary to business sense consequently a well-prepared attempt to prove a distinction between the capital expenses of the bailey bullet and the start-up expenses of project would include substantial evidence and perhaps expert testimony 48one can even say that ‘start-up’ or ‘pre-opening’ expenses are capital in nature given that they spring from the taxpayer’s efforts to create or acquire a capital_asset 882_f2d_484 11th cir emphasis added rev’g tcmemo_1987_351 however no evidence was offered at trial to make the distinction which the commissioner first raised during the course of trial between start-up_expenditures for the business per se and capital expenditures_for the bailey bullet we find see supra note in the absence of any more specific information that pbr’s expenditures fairly allocable to the building of the plane were dollar_figure for and dollar_figure for these amounts are capital and go toward mr bailey’s basis the remainder of the project expenses for ie the total of dollar_figure minus the dollar_figure spent on the bailey bullet and the currently deductible research expenses of dollar_figure yielding dollar_figure constituted general_expenses of the development of the project business--ie start-up_expenditures not currently deductible that are deductible instead for the year that project was decisively terminated we have held that for project was no longer a start-up but rather had graduated to going-concern status we therefore hold that the general_expenses of project were currently deductible for and for those consisted of the total of dollar_figure minus the bailey bullet expenses of dollar_figure and the currently deductible research expenses of dollar_figure yielding dollar_figure for those consisted of the entire project expenses of dollar_figure vii miscellaneous adjustments the notices of deficiency reflect numerous miscellaneous adjustments made by the agent to mr bailey’s income and deductions we uphold them in large part as is detailed below the irs’s adjustments include computational adjustments prompted by changes to his adjusted_gross_income recomputation of these computational adjustments will be necessary and can be made when the parties recompute mr bailey’s liability pursuant to rule we therefore do not include them in the following discussion a mr bailey’s position the primary counter-evidence that mr bailey produced at trial to support his position and contradict the agent on these miscellaneous adjustments was quicken registers and cashflow reports for the through tax years that is he did not offer receipts or other transactional documents to substantiate the items on his return he simply relied on his secondary quicken records for several of the years he lacked even those records but on the eve of trial in mr bailey was finally able to unlock password-protected copies of his quicken database from which he made new printouts for all nine years the data on the three available printouts made earlier printed in date for tax_year in date for tax_year and in date for tax_year and the data on the printouts for those same three years are not identical and cannot be correlated with each other we do not conclude that the later-produced printouts constitute an attempt to falsify the data we presume that mr bailey presented them in good_faith but we find them unreliable the differences between the printouts and the prior ones apparently arise from post-2002 data entries so it is clear that the entries were not made contemporaneously during the years at issue rather they were evidently made after and before the later reports were printed in in his testimony mr bailey expressed the belief that the database used in might actually be an earlier version not a later version of the database that produced the printouts in but we cannot tell whether that is correct the later printouts may reflect entries made in good_faith as intended corrections of the data but the record does not show--and mr bailey does not even claim to know--who made the corrections nor the information on which the corrections were based and in any event the corrected data if they are correct on the later printouts if they really are later do not correspond to the tax returns mr bailey’s arguments on brief often amount to demonstrating that amounts in dispute are duly reflected in the printouts but if he would thus rely on a later printout then he would have to show that a disputed item_of_income that does appear on that printout also appears on the return or that expenses that appear on the printout are not among those that the notice_of_deficiency allowed and did not adjust to show that fees were duly reported on the printout is to prove only that they should have been reported on mr bailey’s tax returns that showing does not prove that they actually were reported rather than correlating the printouts with the returns mr bailey simply criticizes the commissioner’s position for failing to take into account the printouts the court has attempted to puzzle through mr bailey’s factual assertions and determine whether the printouts can be reconciled with the returns and correlated to the notices of deficiency but the record does not include sufficient information to make possible such comparisons that is mr bailey has largely failed in his burden_of_proof mr bailey did not show how the quicken printouts support or tie to the amounts reported on his returns b analysis we now address the particular adjustments that the irs made income items a barnett bank interest mr bailey acknowledges that he received interest_income of dollar_figure in from barnett bank of palm beach county that was not reported on his federal_income_tax return b gross_receipts the irs determined that mr bailey had additional gross_receipts under sec_61 in the amount of dollar_figure in consisting of amounts not related to claude duboc that were deposited into mr bailey’s credit suisse account however mr bailey contends that the fees so paid were retainers not yet earned mr bailey says that he treated the credit suisse account as if it were a sort of trust account for certain clients in a manner similar to the arrangement he made with the government for duboc stock and that when he had earned the fees he transferred them to his barnett account which he says would have resulted in their being reported as income at that time given the method he used for reporting income his contention is not implausible but he does not point to any entry in the record showing any later-reported income items as including these amounts and the court is not able to find any such entries the irs’s adjustment in this respect is therefore sustained c capital_gain the irs determined that in mr bailey had additional long-term_capital_gain income from the sale of big_number shares of biochem pharma stock on date however we have held that the deposit of stock sale proceeds into mr bailey’s credit suisse advance account did not constitute an appropriation of those proceeds by him rather mr bailey realized ordinary_income upon his receipt of proceeds from the sale of the shares when the money was transferred to his barnett account in and the irs’s capital_gain adjustment is therefore not sustained d pension income the irs determined that patricia bailey had additional unreported pension income of dollar_figure in mr bailey’s response is to state in his brief that i believe that a form_1099 for the income was given to his return preparer and so it was presumably reported on the return but mr bailey did not show that he actually reported this item on his return and the irs’s adjustment is sustained the irs determined that mrs bailey had additional pension income under sec_61 of dollar_figure in mr bailey contends that dollar_figure of the amount received went to another specifically lana mcgovern ie mrs bailey’s mother however mr bailey did not show that he or his wife reported this item and he did not show how a payment to his mother-in-law could have reduced their liability for tax on the pension income e bartering income the irs attributed dollar_figure of unreported bartering income to mr bailey for but we conclude that the irs misunderstood the transaction in return for work done by a project employee mr bailey wrote a check from his law practice’s account to pay a legal expense on behalf of that employee ie fees to another law firm if in return for the employee’s services mr bailey had rendered his own services then that would have been barter--but that is not what happened instead mr bailey wrote a check for the employee’s services f deposits to office accounts the irs determined that in mr bailey received dollar_figure of reimbursements for expenses that had been deducted on the return so those deposits should be included in income however those checks were deposited into an office account from which income was not reported on his return mr bailey offers no evidence that such deposits were not made to the account or that deductions were not claimed for the related expenses we therefore sustain the adjustment likewise the irs determined that in mr bailey received fees of dollar_figure that he deposited into an office account from which fees were not included on his return these unreported fees came from three sources that the agent named and they were evidenced by canceled checks that were admitted into evidence in amounts that the agent specified mr bailey’s response is to state that he cannot divine the source of respondent’s claimed dollar_figure ‘additional income’ since the source was plainly given and since mr bailey did not make any showing that these amounts had already been included in income we sustain the irs’s adjustment the irs determined that in mr bailey received and deposited into his office account but did not report on his return fees and reimbursements from six named payers in amounts totaling dollar_figure mr bailey responds as to only one of the deposits the largest and states that it appears to be a payment for overhead ie reimbursement of a deductible expense his implicit position seems to be that since the expense being reimbursed was deductible then the non-reporting of the corresponding income would be a wash with no tax effect and that including the item in income would in effect deny him a deduction to which he was entitled that would be true only if he had not in fact claimed on his return a deduction for the overhead expense which he did not attempt to show and which seems highly unlikely he makes no response as to the other five items in this group the irs’s adjustments must be sustained the irs identified specific checks totaling dollar_figure that were deposited to his office account in but not reported as income mr bailey’s response is that the alleged additional income deposited in petitioner’s office account is incorrect but he cites no evidence and does not explain how or why the determination is incorrect we therefore sustain the adjustment also in checks totaling dollar_figure in apparent payment of fees owed to mr bailey by three clients were deposited to his sister’s office account but the irs determined that they were not among the amounts in his cash_flow report that he reported as income mr bailey responds the amounts deposited into nancy bailey’s account was sic all transferred to mr bailey’s account from which fees were reported as t he records and testimony show but which respondent has chosen to ignore he cites no such records or testimony and we are aware of none that contravenes the irs’s analysis we sustain the adjustment g arithmetic error the irs determined that mr bailey had under-reported his fee income because of a dollar_figure mathematical error at trial the commissioner demonstrated the error by showing the total income reported on schedule c for mr bailey’s law practice dollar_figure showing on the workpaper of mr bailey’s assistant the component thereof that related to fees - palm bc ie dollar_figure and showing a reconstruction of the actual fees which totals exactly dollar_figure mr bailey could have answered this assertion by reconstructing the dollar_figure or by otherwise showing how the dollar_figure million total on the schedule c accounted for all of the income he did neither rather in response he attempted to undermine the reliability of the documents from his own records that his assistant gave to the irs and to propose a different source document for the supposedly correct amount--but without showing how the entries on that document can be reconciled either with his return or with the information previously provided on the contrary the commissioner demonstrates that mr bailey’s different source document substantiates the larger corrected amount of fees the irs’s adjustment is not effectively challenged and we therefore sustain it h speech income the schedule c law practice income for as explained to the irs by mr bailey’s representative included speech income of only dollar_figure which the irs’s examining agent thought to be an unusually low amount the agent thereafter found in mr bailey’s records evidence of speech income totaling dollar_figure and the irs determined additional income in that amount mr bailey admits that he realized the income but he asserts that t he dollar_figure was indeed duly reported but this summary assertion is not supported by any analysis of the income reported nor any other evidence the adjustment is sustained for the agent determined that dollar_figure of unreported speech income was deposited into an account of mrs bailey’s mr bailey responds that t he income deposited into patricia bailey’s account was largely transferred to petitioner’s account and picked up as income there he asserts this without any citation of evidence and his imprecise qualification that the income was largely transferred suggests that he has not even tracked the numbers through himself much less on the record of this case the adjustment is sustained the total income reported on mr bailey’s schedule c for his attorney activity was dollar_figure consistent with that his quicken cash_flow report for shows income of dollar_figure in fees broken down by client dollar_figure in reimbursements and dollar_figure in total royalty all totaling dollar_figure as reported however the irs found that royalty checks had been written to mr bailey not for dollar_figure but for dollar_figure and dollar_figure and it therefore made the appropriate adjustment for dollar_figure mr bailey asserts--without evidence--that the royalty income was in fact reported but he does not explain where in the reported dollar_figure those extra royalties might be found we sustain the adjustment the irs also determined that mr bailey received additional unreported royalty income of dollar_figure from west publishing for however the agent notes that mr bailey duly reported royalty income from west publishing for both and paid to mr bailey by a collaborator who received the royalties from the publisher and paid a share to mr bailey mr bailey contends that those royalties were fully reported for the agent adjusted royalty income upward by the amount of a dollar_figure payment made not to mr bailey but to someone else and the theory for attributing it to mr bailey is unclear in this instance we accept mr bailey’s general insistence that he reported all the income that was actually his this adjustment is not sustained i unreported boston fees the schedule c law practice income for as explained to the irs by mr bailey’s representative included fees received by the boston office totaling dollar_figure the irs compared this amount to the larger amount of gross_receipts appearing on the general ledger for the boston office and determined additional income in the amount of the difference ie dollar_figure mr bailey’s response is simply the assertion--without any elaboration or citation of supporting documentation--that there were no unreported fees from the boston office the irs’s adjustment is sustained j fees from client mccorkle the irs agent made a detailed tracking of fees from mr bailey’s client mccorkle into various accounts and onto the returns but determined that they were reported only in part on the returns and that dollar_figure went unreported in in response to this detail mr bailey simply asserts without evidentiary support that the fees were reported the adjustment is therefore sustained fees from client mccorkle were again deposited into an account of mrs bailey’s in the irs agent again tracked fees between and among the various accounts and onto the returns but determined that for dollar_figure went unreported in response mr bailey simply asserts without any citation of the record some mccorkle money was deposited into patricia’s ie his wife’s account then transferred to petitioner’s account and picked up as income as petitioner has show in much detail the agent’s analysis is not at all answered by a showing that some of the mccorkle fees were duly reported but mr bailey did not make even that modest showing we cannot tell what he intends by his reference to much detail the adjustment is sustained k fees from client vidu mr bailey admits that in he received a check of dollar_figure from client vidu in payment of legal fees however the check was deposited into an account of mrs bailey’s mr bailey had evidently borrowed money from his wife and he gave her the check toward that debt the irs determined that he had failed to report the income and adjusted his income upward by that amount mr bailey asserts that the vidu fees were all properly reported but he cites no evidence and makes no analysis to support that assertion the adjustment is therefore sustained l fees from client dubey the irs determined that in mr bailey received from client dubey fees of dollar_figure that he did not report as income mr bailey admits that he received payment from his client dubey but he states--without any citation of evidence--that all of subu dubey’s fees were reported--the amount in question was escrowed from december to if that were true which he does not show then he should have reported the income for which he also does not show the adjustment is sustained m flow-through from tel-share tel-share was an s_corporation in which mr bailey had an ownership_interest for tel-share reported to the irs that mr bailey’s share of its income was dollar_figure he did not report this amount on the appropriate schedule of his tax_return ie on schedule e and the agent adjusted his income upward in that amount mr bailey’s response is to assert that this transaction s was a ‘wash’ but this contention which he elsewhere uses to deny the includibility in his income of payments tel-share made to reimburse expenses paid_by his law practice is simply inapplicable here the adjustment is sustained n other duboc-related income the irs adjusted mr bailey’s income upward by dollar_figure consisting of checks returned to his credit suisse account in that year that had been allowed as a deduction in since we have held that biochem pharma stock loan proceeds in the credit suisse account were not income to mr bailey and that sale proceeds were not income until transferred from that account to his other accounts he had no income from that source in and payments from those proceeds in were not deductible for him therefore any amounts paid out from those proceeds in and returned in were not income in and the adjustment is not sustained o miscellaneous unreported income in mr and mrs bailey received a california state_income_tax refund of dollar_figure and interest from three sources totaling dollar_figure the irs determined that these amounts were not reported on the baileys’ federal_income_tax return and mr bailey was unable to show that they were so reported we therefore sustain the adjustment in mr bailey received life_insurance_proceeds of dollar_figure from phoenix home life mutual the company reported to mr bailey that dollar_figure of the distribution was taxable but the irs determined that he had not reported it on his income_tax return and made an adjustment increasing his income mr bailey testified that the proceeds went into patricia’s account that was the remnant of the policy we had to cash or borrow heavily against to raise money to get me out of jail and at the time it was her policy however the report from the company clearly indicates that mr bailey was the payee and he made no showing that mrs bailey who did not file a joint_return with him for reported on her own return the taxable_portion of the proceeds we therefore sustain the adjustment an entity called entertainment partners reported that it had paid mr bailey wages of dollar_figure in and principal life_insurance_company reported that it had paid him dollar_figure in interest in 1999--neither of which the irs determined was reported on his return at trial mr bailey testified i don’t know offhand what that’s about i guess she his sister nancy bailey deposited the money in we’re not finding a deposit to cover that so my answer is i don’t know what happened to it we therefore sustain the adjustment p favorable income adjustments the irs made adjustments to income that were favorable to mr bailey dollar_figure for reimbursed income in dollar_figure for income that was included twice in and three credits of dollar_figure for income transferred from another account of dollar_figure for corrections to income and dollar_figure for double-counted interest_income totaling dollar_figure in mr bailey does not object and we sustain the adjustments deductions a dues and publications the irs disallowed deductions of dollar_figure for and dollar_figure for that mr bailey claimed for dues and publications of the dollar_figure disallowed for dollar_figure is disallowed for lack of substantiation and dollar_figure was nondeductible dues to a private club mr bailey contends that these were paid in connection with the storing of the spellbound when it was being held_for_sale but since we find that the yacht activity was not for profit the payments are nondeductible in any event of the dollar_figure disallowed for dollar_figure was disallowed as a political_contribution which mr bailey calls de_minimis and does not dispute and dollar_figure was a charitable_contribution that the irs has allowed as a schedule a deduction the irs’s adjustments are sustained b legal and accounting fees the irs disallowed deductions of dollar_figure for and dollar_figure for that mr bailey claimed for legal and accounting fees the irs determined that the dollar_figure deducted for and dollar_figure of the amount deducted for was paid for personal tax preparation expenses which mr bailey disputes but did not disprove and should therefore be allowed as schedule a deductions the irs disallowed the remaining dollar_figure of the deduction as a meals and entertainment reduction which mr bailey did not dispute the irs’s adjustments are sustained c telephone expense mr bailey claimed a deduction of dollar_figure for for telephone expenses but the irs disallowed dollar_figure of that amount determining that dollar_figure was for a cell phone used by mrs bailey and that the remainder was simply unsubstantiated mr bailey evidently misinterprets the dollar_figure adjustment to be a disallowance of personal toll calls supposedly made from his home_office by mrs bailey which he denies were made and he failed to offer substantiation for the remainder the irs’s disallowance is sustained d tel-share travel expense the records that back up mr bailey’s tax returns show that of the dollar_figure of travel_expenses for which he claimed deductions for dollar_figure was attributable not to mr bailey’s business but to tel-share the s_corporation in which he had an ownership_interest he explains in his brief that a ny travel conducted for telshare would have been for the two books of mr bailey’s that the company published ‘to be a trial lawyer’ and ‘lie detector man’ this expense is properly deductible since petitioner was the author assuming that the facts he states were correct then some but not all of tel-share’s deduction would have passed through to him however he points to no evidence in the record to support this explanation nor does he show that tel-share did not claim these deductions on its own return the irs’s disallowance is sustained e meals and entertainment mr bailey’s deduction for office expenses of his boston office included dollar_figure for meals and entertainment sec_274 as in effect for allowed a deduction of only percent of such expenses so the irs disallowed percent or dollar_figure mr bailey’s brief states that he believes that the adjustment had been made however if that were correct then he should have substantiated dollar_figure of meals and entertainment_expenses of which the allowable percent would have been dollar_figure but he did not do so the irs’s adjustment is sustained f schedule e flow-through from bei mr bailey reported on his returns flow-through losses from bei his s_corporation that he merged into palm beach roamer in in the amounts of dollar_figure for and dollar_figure for the irs determined that those losses included expenses of dollar_figure for and dollar_figure for that were not substantiated so the irs disallowed the flow-through losses to that extent mr bailey’s response was not to substantiate the expenses but to argue these purport to be agent tabor’s notes obviously erased and changed in despite the poor copy furnished petitioner after the audit turned hostile and tabor was instructed that p b roamer would be disallowed in its entirety tabor offered no testimony to explain this set of circumstances the figures on ex 43r revenue_agent tabor’s worknotes and in of the commissioner’s brief purport to be adjustments not unsubstantiated expenses these notes should be treated as unreliable again this contention misallocates the burden_of_proof which mr bailey cannot satisfy by assailing the reliability of the agent’s work mr bailey was obliged to substantiate his losses at trial but he did not do so the adjustment reflected in the worknotes was for the amount that was the difference between what was claimed per return and what the agent was able to establish per audit --ie the amount that was not substantiated we sustain the partial_disallowance that the irs made g itemized_deductions for the irs disallowed a charitable_contribution_deduction of dollar_figure which mr bailey’s brief states without support from the trial record was made at a charitable event at aventura a development owned by don soffer mr bailey did not show that the recipient was an organization described in sec_170 so the disallowance is sustained for the irs also made some adjustments favorable to mr bailey ie allowance of a tax preparation expense of dollar_figure as a miscellaneous deduction and deduction of flow-through expenses to the extent of income from pbr dollar_figure that we do not disturb for the irs increased mr bailey’s allowable itemized deductions--ie the dollar_figure additional charitable_contribution_deduction disallowed as a dues and publications as explained above and tax preparation expense of dollar_figure mr bailey has no objection and we sustain the adjustment the irs allowed mr bailey a deduction of dollar_figure for and dollar_figure for for duboc expenses that he paid from the credit suisse account in those amounts mr bailey should certainly get the benefit of and not owe tax on the funds he expended for that purpose however these allowances were premised on the prior upward adjustment to mr bailey’s income for the biochem pharma stock from the proceeds of which the expenditures were made which adjustment we did not sustain since we have held that mr bailey realized income not from the credit suisse account but only when funds were transferred to his other accounts such a deduction is no longer appropriate and is not sustained for the irs determined that mr bailey’s documentation substantiated only a portion of his claimed mortgage interest and real_estate tax deductions and it disallowed the remainder--ie dollar_figure of the mortgage interest and dollar_figure of the real_estate_taxes he offered no evidence on the subject and the adjustment is sustained for the irs disallowed deductions for mortgage interest dollar_figure and real_estate_taxes dollar_figure that as for mr bailey did not substantiate the adjustments are sustained h travel expense the irs determined that mr bailey’s claimed deduction of travel_expenses included dollar_figure that was not substantiated the trial record includes the irs agent’s worknotes analyzing the subsidiary amounts that made up the total and reporting the supposed comments of mr bailey’s daughter-in-law and representative lainey bailey in his post-trial brief mr bailey argues the documents cited by respondent l do not establish the claim and are incomplete and inaccurate however this argument reflects a misunderstanding of the burden_of_proof in view of the irs’s determination however fallible mr bailey was obliged to substantiate his claimed deductions for travel_expenses but he did not do so the irs’s adjustment is therefore sustained the irs made adjustments to travel and entertainment expense deductions for and subsequent years on the basis of an agent’s detailed analysis of the travel and entertainment expense that mr bailey claimed for she determined the portion of the total claimed in dollar_figure that was either unsubstantiated or else was for personal travel or other personal_expense in dollar_figure she then applied that ratio to disallow a portion of the travel and entertainment expense that mr bailey reported for other years--ie to disallow dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for year travel expense see office expense below of course the irs’s distinctions between personal and business could be in error and its use of a ratio from another year though potentially reasonable is obviously rough at best and is certainly subject_to improvement mr bailey therefore had the opportunity to provide that correction and to substantiate all of his claimed deductions and it was incumbent on him to do so he did not as to he summarily asserts the ‘disallowed’ travel and entertainment_expenses were properly documented and should be allowed as to he complains that this was arbitrarily determined but mr bailey did not substantiate any of these expenses and the adjustments are sustained i computers mr bailey claimed an office expense deduction for that included dollar_figure for the purchase of two computers as a general_rule such capital assets are not expensed but depreciated mr bailey does not claim any expense deduction therefor under sec_179 nor does he show or allege that he elected such treatment rather he asserts in brief that he believes that the cost was incurred for rebuilding existing computers with new components he does not substantiate this assertion and it would evidently fail in any event because deductions are not allowed for permanent improvements or betterments made to increase the value of any property sec_263 see also sec_1_162-4 income_tax regs repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall be capitalized and depreciated the cost of these computers should have thus been depreciated rather than being fully expensed in the irs determined that the computers were 5-year_property and therefore depreciated at the rate of dollar_figure per year that had been placed_in_service in the last quarter of so that a fourth of that annual amount--dollar_figure--was deductible for mr bailey argues that computers in that era went obsolete for business purposes in two years and the same amount would have been written off over that time but he did not offer any evidence as to useful_life nor any authority that would contradict the irs’s determination in fact his position contradicts the parties’ stipulation that he was entitled to an additional dollar_figure in depreciation for however it follows that mr bailey was entitled to depreciation_deductions not only for but also for the years after until his dollar_figure basis in the computers was fully deducted by the recomputation of the deficiencies at issue in those subsequent years should therefore take that into account j billed but unpaid expense of the dollar_figure for which mr bailey claimed a deduction for for office expenses of his boston legal practice the irs determined that dollar_figure constituted expenses that were billed but that he did not actually pay mr bailey agrees that he did not pay them but denies that they were deducted however that denial is not supported by any documentation nor even elaborated by any explanation the irs’s adjustment is therefore sustained k contract labor on his return mr bailey claimed a deduction of dollar_figure for contract labor incurred by his boston office the irs agent determined that the ledger for the business supported only the amount of dollar_figure and disallowed the difference of dollar_figure as unsubstantiated mr bailey offered no evidence to substantiate this amount or any amount but in his brief he criticized the agent for erasures on his worknotes and stated this entry was made by hon kenneth j fishman then manager of the boston office was doubtless for outside computer services and should be honored it is unclear what t his entry might refer to if mr bailey supposes that there was a dollar_figure entry on the return or the ledger that the agent disallowed then he is evidently mistaken in any event his supposition stated in his brief is not sufficient to carry his burden_of_proof and the adjustment is sustained l interest_expense the irs disallowed dollar_figure of interest_expense claimed on mr bailey’s return--dollar_figure of which was paid to republic bank and dollar_figure to credit suisse mr bailey did not show that the loan from credit suisse was properly allocable to a trade_or_business see sec_163 and the adjustment is sustained the republic bank interest was disallowed because mr bailey’s representative told the agent that it was her belief that this was primarily a personal loan however neither the representative nor the agent testified on this subject the only witness who addressed this subject was mr bailey who testified credibly to the effect that the interest was paid on a line of credit that he took out to operate his business and on which he drew in and the republic bank portion of the irs’s adjustment--dollar_figure--is therefore not sustained m expenses double-deducted the irs agent disallowed dollar_figure of the expenses claimed on schedule c for mr bailey’s west palm beach office for the year because he determined as he demonstrated at trial that these were in effect double-deducted the expenses were incurred by a law partnership of which mr bailey was a percent partner and they were deducted on the return of that partnership which reported a small net_loss and mr bailey reported hi sec_50 percent share of the loss on his return and thereby obtained the benefit of hi sec_50 percent share of the deductions however mr bailey also deducted percent of the partnership’s expenses on schedule c of his own return in response mr bailey criticizes the agent’s handling of this matter but he does not contradict the evidence the reasoning or the conclusion so we sustain the adjustment n office expense mr bailey’s schedule c for claimed a deduction of dollar_figure for boston office expenses the irs agent’s workpapers note a discrepancy between this total and the lesser total of dollar_figure that was substantiated by the general ledger for the boston office and mr bailey did not substantiate any amount greater than this lower amount the difference between those two amounts is dollar_figure which should therefore be the amount of the resulting adjustment but for reasons we cannot tell and that the commissioner on brief does not suggest the agent made an adjustment of dollar_figure we do not understand the detail of mr bailey’s argument against this adjustment but he appears to be correct that it reflects an erroneous calculation we therefore sustain this adjustment only to the extent of dollar_figure mr bailey claimed a deduction for office expenses of dollar_figure but the agent was able to substantiate only dollar_figure to his satisfaction and he therefore disallowed the difference--dollar_figure mr bailey argues that the ‘disallowed’ office expenses were arbitrarily determined or from documents neither created nor used by petitioner in preparing the form_1040 but he did not attempt to substantiate an amount greater than irs allowed and the adjustment must be sustained mr bailey claimed a deduction for office expenses of dollar_figure but the agent was able to substantiate only dollar_figure and he therefore disallowed the difference--dollar_figure mr bailey argues the ‘disallowed’ office expenses were wrongfully cast aside and were properly documented but he did not point to any documents that would substantiate an amount greater than the irs allowed and the adjustment must be sustained mr bailey claimed a deduction for other office expenses of dollar_figure but the agent was able to substantiate only dollar_figure and he therefore disallowed the difference--dollar_figure against this adjustment along with the travel expense adjustment for the same year mr bailey argues this disallowance is arbitrary and a further example of an audit that turned into a ‘mission’ hard on the heels of judge horn’s preliminary findings in august ie bailey v united_states 26_fedclaims_187 it should be noted throughout that nearly all of agent tabor’s adverse reports conclusions and speculations the dates of origination or erasure and modification are after the above incident had occurred mostly in why this happened in an audit that had been running for years is studiously avoided by respondent for the reasons we explained above in part i a these allegations of animus do not carry or shift the burden_of_proof mr bailey did not point to any documents that would substantiate amounts greater than the irs allowed and the adjustments must be sustained on mr bailey’s schedule c for he deducted a single aggregate expense of dollar_figure during the audit his representative reconstructed this amount and showed that it included the following a claimed deduction of dollar_figure for travel and entertainment was evidently the representative’s percent discount of the total of dollar_figure spent as travel and entertainment the irs however discounted that total by the ratio developed in allowed only dollar_figure and therefore disallowed dollar_figure a deduction of dollar_figure was claimed for office expenses but the irs was able to substantiate only dollar_figure so it disallowed dollar_figure nine items totaling dollar_figure were also disallowed the grand total of these disallowances was dollar_figure once again mr bailey offered no substantiation at trial but only the argument that the disallowed office expenses are arbitrary and premised once again on agent tabor’s ‘notes’ they should be rejected however it was mr bailey’s burden to substantiate the amounts and character of the expenses to show them deductible and he did not do so so we sustain the adjustments o household maintenance the irs’s examining agent determined that in mr bailey received two checks payable from his law practice account for amounts totaling dollar_figure from funds that he did not report as law firm income or elsewhere on his return in mr bailey’s records the checks are coded spoonbill maintenance with spoonbill being a name for mr bailey’s house the agent treated them as personal expenses of mr bailey paid for by the law practice and therefore as income to mr bailey mr bailey’s only opposition to this treatment is the argument that an expenditure for maintenance is by definition not an income item while it is true that the expenditures were not income to the law practice per se the expenditures made on his behalf and for his benefit were income to him we therefore sustain the adjustment p unexplained items the irs disallowed a schedule c deduction of dollar_figure which the agents characterized as unexplained items the items went unexplained at trial too and the explanation finally offered in mr bailey’s post-trial brief without citation of any record evidence is that o f the dollar_figure claimed dollar_figure was transferred to a special cost account maintained for subu dubey and spent on his case as the register ex 234-p p r-5 date plainly shows the balance of dollar_figure was transferred to the office account as a matter of business routine and spent in the ordinary course of business even assuming that the cited entry relates to these items it is not enough to show that they were expended on deductible purposes if one does not also show as mr bailey failed to show that he did not claim deductions for the expenditures when they were subsequently made we sustain the adjustment including these items in income q hangar expenses the irs disputed the deductibility of a few but not most of the checks totaling dollar_figure that mr bailey wrote to chuck herzberg in on the grounds that they were either outright personal household expenses dollar_figure or else expenses of pbr dollar_figure similarly the irs disallowed as pbr expenses dollar_figure paid for the hangar originally used by pbr by pbr had discontinued and the hangar was used to store mr bailey’s business records a fact confirmed by the irs agent and mr herzberg evidently worked in that connection we therefore sustain the disallowance of household expense but allow the deductions related to the hangar r life_insurance premiums the irs disallowed a deduction of dollar_figure that mr bailey claimed for for payment of premiums on a life_insurance_policy on mr bailey’s life in his post- trial brief he explains the insurance premiums were for a policy protecting those from whom i had made loans in to secure petitioner’s freedom from debtor’s prison which were business loans this explanation lacks any support in the trial record s payment to attorney the irs disallowed as a personal_expense a deduction for mr bailey’s payment of dollar_figure to an attorney mr bailey offered no evidence at trial to support the deduction and the disallowance is sustained t net_operating_loss_carryover on hi sec_2001 return mr bailey claimed a net_operating_loss nol deduction of dollar_figure carried forward from claimed losses in prior years that are at issue here the recomputation of mr bailey’s liability under rule will show whether there are any losses that could be carried into or any other year viii failure-to-file additions to tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 for and the irs determined that mr bailey is liable for the addition_to_tax imposed by sec_6651 for failure to timely file a return mr bailey’s return for each of those three years was filed about two months late and this fact satisfies the commissioner’s burden of production under sec_7491 the addition_to_tax applies unless it is shown that such failure is due to reasonable_cause and not due to willful neglect we find reasonable_cause as to the return on account of mrs bailey’s final illness during the time that the return was due in date and mr bailey’s filing of the return days after her death in date however mr bailey makes no contention as to reasonable_cause for the or return and we hold that for those two years he is liable for the addition_to_tax under sec_6651 ix accuracy-related_penalty under sec_6662 sec_6662 and b imposes an accuracy-related_penalty of percent of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulationsdollar_figure the notices of deficiency determine the penalty for all the years at issue except and and we therefore exclude those years from our analysis under sec_7491 the commissioner bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in a given case once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 sec_6662 and b also imposes the accuracy-related_penalty where the taxpayer’s return reflects a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 after the parties have recomputed the deficiencies pursuant to rule we will be able to tell whether mr bailey’s returns in addition to reflecting negligence also reflected substantial understatements of income_tax a negligence for purposes of sec_6662 the term negligence includes a failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of the rules or regulations sec_6662 it also includes any failure by the taxpayer to keep adequate books_and_records to substantiate items properly sec_1_6662-3 by this standard we find that mr bailey’s underpayments for through and through were negligent this is so whether and to the extent that the underpayments result from his failure to report income whether from duboc the payments signed over to broder the dollar_figure math error or the other items of unreported income revealed during the audit or from his claiming of deductions that he did not substantiate or to which he is not entitled for most of the items adjusted in the notice_of_deficiency he failed to keep records and thereby made the examination of his return a forensic and almost archeological challenge the examination turned up multiple instances of his depositing income into multiple accounts in order to frustrate others’ potential attempts to seize his funds but one effect of this strategy was to introduce confusion into his own record- keeping and accounting we do not blame mr bailey for failing to anticipate the outcome of his dispute with the government about the biochem pharma proceeds and had he reported fee income from mr duboc in accordance with his professed theory ie that he was entitled to take money for personal_use as fees when earned then we would not impose the penalty on the income he derived from the biochem pharma stock sales ie derived temporarily until he had to repay it however he failed to report on any_tax return any of the money he drew down from the biochem pharma sales that failure was negligent b defenses a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability if he successfully invokes one of the three following provisions first sec_6662 provides that an understatement may be reduced where the taxpayer had substantial_authority for its treatment of any item giving rise to the understatement there is no authority that would warrant mr bailey’s position on any of the disallowed deductions for the adjustments we have upheld his factual arguments that income had been reported or was not received or that depreciations had been substantiated had no evidentiary support his legal arguments that his income was not taxable to him when it was paid over to others whether to cover office-sharing expenses or to benefit his mother-in-law or pay off loans or to repay duboc funds to the district_court had no merit second sec_6662 provides that an understatement may be reduced where the relevant facts affecting the item’s treatment are adequately disclosed on the taxpayer’s return and the taxpayer had a reasonable basis for its treatment of that item neither of these criteria is met here third sec_6664 provides that if the taxpayer shows first that there was reasonable_cause for a portion of an underpayment and second that he acted in good_faith with respect to such portion then no accuracy-related_penalty shall be imposed with respect to that portion whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including his efforts to assess his proper tax_liability his knowledge and experience and the extent to which he relied on the advice of a tax professional sec_1_6664-4 income_tax regs if mr bailey had disclosed to a tax professional the facts underlying the adjustments we have sustained and if the professional had advised him to report the items as he did then he might have a colorable claim of reasonable_cause based on reliance on advice however mr bailey offered no evidence of such informed advice nor of any other claim of reasonable_cause and good_faith this defense is therefore unavailing to mr bailey conclusion the determinations in the irs’s notices of deficiency are sustained in part as is explained above so that the liabilities for the years at issue can be computed decisions will be entered under rule
